Exhibit 10.43
(AMB LOGO) [f57417f5741701.gif]
R&D Lease
AMB Lakeside Business Center
Sunnyvale, California
Headlands Realty Corporation,
a Maryland corporation,
as Landlord,
and
Omneon Video Networks, Inc.,
a Delaware corporation,
as Tenant

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section     Page  
1. Basic Provisions
    1  
1.1 Parties
    1  
1.2 Premises
    1  
1.3 Term
    1  
1.4 Base Rent
    1  
1.5 Tenant’s Share of Operating Expenses
    1  
1.6 Tenant’s Estimated Monthly Rent Payment
    1  
1.7 Security Deposit
    2  
1.8 Permitted Use
    2  
1.9 Guarantor
    2  
1.10 Addenda
    2  
1.11 Exhibits
    2  
1.12 Address for Rent Payments
    2  
1.13 Brokers
    2  
 
       
2. Premises and Common Areas
    2  
2.1 Letting
    2  
2.2 Common Areas — Definition
    2  
2.3 Common Areas — Tenant’s Rights
    2  
2.4 Common Areas — Rules and Regulations
    3  
2.5 Common Area Changes
    3  
2.6 Parking
    3  
 
       
3. Term
    3  
3.1 Term
    3  
3.2 Delay in Possession
    3  
3.3 Commencement Date Certificate
    4  
 
       
4. Rent
    4  
4.1 Base Rent
    4  
4.2 Operating Expenses
    4  
 
       
5. Security Deposit
    6  
 
       
6. Use
    6  
6.1 Permitted Use
    6  
6.2 Hazardous Substances
    6  
6.3 Tenant’s Compliance with Requirements
    8  
6.4 Inspection; Compliance with Law
    8  
6.5 Tenant Move-in Questionnaire
    8  
 
       
7. Maintenance, Repairs, Trade Fixtures and Alterations
    9  
7.1 Tenant’s Obligations
    9  
7.2 Landlord’s Obligations
    9  
7.3 Alterations
    9  
7.4 Surrender/Restoration
    10  
 
       
8. Insurance; Indemnity
    10  
8.1 Payment of Premiums
    10  
8.2 Tenant’s Insurance
    10  
8.3 Landlord’s Insurance
    11  
8.4 Waiver of Subrogation
    11  
8.5 Indemnity
    11  
8.6 Exemption of Landlord from Liability
    12  
 
       
9. Damage or Destruction
    12  
9.1 Termination Right
    12  
9.2 Damage Caused by Tenant
    13  
 
       
10. Real Property Taxes
    13  
10.1 Payment of Real Property Taxes
    13  
10.2 Real Property Tax Definition
    13  
10.3 Additional Improvements
    13  
10.4 Joint Assessment
    13  
10.5 Tenant’s Property Taxes
    13  
 
       
11. Utilities
    13  
 
       
12. Assignment and Subleasing
    13  
12.1 Prohibition
    13  
12.2 Request for Consent
    14  

i



--------------------------------------------------------------------------------



 



          Section     Page  
12.3 Criteria for Consent
    14  
12.4 Effectiveness of Transfer and Continuing Obligations
    14  
12.5 Recapture
    15  
12.6 Transfer Premium
    15  
12.7 Waiver
    16  
12.8 Special Transfer Prohibitions
    16  
12.9 Affiliates
    16  
 
       
13. Default; Remedies
    16  
13.1 Default
    16  
13.2 Remedies
    17  
13.3 Late Charges
    19  
 
       
14. Condemnation
    19  
 
       
15. Estoppel Certificate and Financial Statements
    20  
15.1 Estoppel Certificate
    20  
15.2 Financial Statement
    20  
 
       
16. Additional Covenants and Provisions
    20  
16.1 Severability
    20  
16.2 Interest on Past-Due Obligations
    20  
16.3 Time of Essence
    20  
16.4 Landlord Liability
    20  
16.5 No Prior or Other Agreements
    20  
16.6 Notice Requirements
    21  
16.7 Date of Notice
    21  
16.8 Waivers
    21  
16.9 Holdover
    21  
16.10 Cumulative Remedies
    21  
16.11 Binding Effect: Choice of Law
    21  
16.12 Landlord
    21  
16.13 Attorneys’ Fees and Other Costs
    22  
16.14 Landlord’s Access; Showing Premises; Repairs
    22  
16.15 Signs
    22  
16.16 Termination; Merger
    22  
16.17 Quiet Possession
    22  
16.18 Subordination; Attornment; Non-Disturbance
    22  
16.19 Rules and Regulations
    23  
16.20 Security Measures
    23  
16.21 Reservations
    23  
16.22 Conflict
    23  
16.23 Offer
    23  
116.24 Amendments
    24  
16.25 Multiple Parties
    24  
16.26 Authority
    24  
16.27 Recordation
    24  
16.28 Confidentiality
    24  
16.29 Landlord Renovations
    24  
16.30 Waiver of Jury Trial
    24  
16.31 Backup Generator
    24  
16.32 Roof Space Equipment
    26  

ii



--------------------------------------------------------------------------------



 



Glossary
     The following terms in the Lease are defined in the paragraphs opposite the
terms.

      Term   Defined in Paragraph
Addendum
  Addendum 2
Additional Rent
  4.1
Affiliates
  12.9
Alteration/Alterations
  7.3
Amortized Excess TI Costs
  Ex. F
Applicable Requirements
  6.3
Appointment Notice
  Addendum 2
Architect
  Ex. F
Base Rent
  1.4
Basic Provisions
  1
Brokers
  1.13
Building
  1.2
Building Standards
  Ex. F
Code
  12.8
Commencement Date
  1.3
Commencement Date Certificate
  3.3
Common Areas
  2.2
Condemnation
  14
Construction Documents
  Ex. F
Contractor
  Ex. F
Default
  13.1
Early Possession
  Addendum 1
Early Possession Date
  1.3
Equipment
  16.32
Equipment Area
  16.31
Excess Tenant Improvement Costs
  Ex. F
Expiration Date
  1.3
Extended Term
  Addendum 2
Fair Market Rental Rate
  Addendum 2
Final Preliminary Plans and Specifications
  Ex. F
Generator Equipment
  16.31
HVAC
  4.2(a)(ix)
Hazardous Substance
  6.2(a)
Landlord
  1.1
Landlord Entities
  6.2(c)
Landlord Response Period
  12.2
Landlord’s Determination Notice
  Addendum 2
Lease
  1.1
Lenders
  6.4
Mortgage
  16.18(a)
Operating Expenses
  4.2
Option
  Addendum 2
Option Notice
  Addendum 2
Party/Parties
  1.1
Permitted Use
  1.8
Plans and Specifications
  12.3
Premises
  1.2
Preliminary Plans and Specifications
  Ex. F
Prevailing Party
  16.13
Proposed Effective Date
  12.2
R&D Park
  1.2
Real Property Taxes
  10.2
Recorded Matters
  7.3
Renovations
  16.29
Rent
  4.1
Reportable Use
  6.2

iii



--------------------------------------------------------------------------------



 



      Term   Defined in Paragraph
Requesting Party
  15.1
Responding Party
  15.1
Roof Space
  16.32
Rules and Regulations
  2.4, 16.19
Second Response Period
  12.2
Subject Space
  12.2
Tenant
  1.1
Tenant Acts
  9.2
Tenant Improvement Allowance
  Ex. F
Tenant Improvement Costs
  Ex. F
Tenant Improvements
  Ex. F
Tenant Move-In Questionnaire
  6.5
Tenant’s Broker
  Addendum 2
Tenant’s Entities
  6.2(c)
Tenant’s Notice
  12.2
Tenant’s Share
  1.5
Term
  1.3
Transfer Premium
  12.6
Transferee
  12.1
Transferee Hazmat Certificate
  12.4
Transfers
  12.1
Utility Expenses
  11

iv



--------------------------------------------------------------------------------



 



AMB Property Corporation
R&D Lease
1. Basic Provisions (“Basic Provisions”).
     1.1 Parties. This Lease (“Lease”) dated February ___, 2008, is made by and
between Headlands Realty Corporation, a Maryland corporation (“Landlord”) and
Omneon Video Networks, Inc., a Delaware corporation (“Tenant”) (collectively,
the “Parties” or individually, a “Party”).
     1.2 Premises. The premises (“Premises”), which are the subject of this
Lease, are located in the R&D park commonly known as the AMB Lakeside Business
Center (the “R&D Park”). The Premises are:
          All of the building (“Building”) identified on Exhibit A, consisting
of approximately 68,608 rentable square feet and commonly known as 1237-1239
East Arques Avenue, Sunnyvale, California.
If the Premises are all of the Building, there shall, for purposes of this
Lease, be no distinction between the words “Premises” or “Building.” Tenant
shall have nonexclusive rights to the Common Areas (as defined in Paragraph 2.2
below) but shall not have any rights to the roof (except as set forth in
Paragraph 16.32), exterior walls, or utility raceways of the Building or to any
other buildings in the R&D Park. The R&D Park consists of the Premises, the
Building, the Common Areas, the land upon which they are located, and all other
improvements within the boundaries of the R&D Park, which are identified on
Exhibit A.
     1.3 Term. The “Early Possession Date” shall be February 15, 2008 if on such
date possession of the Premises is delivered to Tenant, or the first date after
the Early Possession Date on which possession is tendered to Tenant, as more
particularly described in Addendum 1. The “Commencement Date” shall be the one
hundred twentieth (120th) day after the Early Possession Date. The Term shall
begin on the Commencement Date and end on the day immediately preceding the
fifth (5th) anniversary of the Commencement Date (“Term”). The last day of the
Term is referred to as the Expiration Date (“Expiration Date”).
     1.4 Base Rent. Base Monthly Rent (“Base Rent”) shall be payable as follows:

                  Months Base Rent Rate/Month Monthly Base Rent
0-2
  $ 0.00     $ 0    
3-12
  $ 1.70     $ 116,633.60    
13-24
  $ 1.75     $ 120,064.00    
25-36
  $ 1.80     $ 123,494.40    
37-48
  $ 1.86     $ 127,610.88    
49-60
  $ 1.91     $ 131,041.28    

     1.5 Tenant’s Share of Operating Expenses (“Tenant’s Share”). 100%
     1.6 Tenant’s Estimated Monthly Rent Payment. Following is the estimated
monthly Rent payment to Landlord pursuant to the provisions of this Lease. This
estimate is made at the inception of the Lease and is subject to adjustment
pursuant to the provisions of this Lease. The Estimated Total Monthly Payment,
set forth below, shall be paid upon the execution of this Lease for the first
month of the Lease Term.

                 
 
  (a)   Base Rent (Paragraph 4.1)   $ 116,633.60  
 
  (b)   Operating Expenses (Paragraph 4.2, excluding Real Property Taxes,
Landlord Insurance, and HVAC)   $ 8,233.00  
 
  (c)   Landlord Insurance (Paragraph 8.3)   $ 2,058.00  
 
  (d)   Real Property Taxes (Paragraph 10)   $ 13,722.00  
 
      Estimated Total Monthly Payment   $ 140,646.60  

1



--------------------------------------------------------------------------------



 



     1.7 Security Deposit. $131,041.28.
     1.8 Permitted Use (“Permitted Use”). General office, administrative,
research and development, shipping and receiving products and equipment
incidental to the business of Tenant, but only to the extent permitted by the
City in which the Premises are located and all agencies and governmental
authorities having jurisdiction of the Premises.
     1.9 Guarantor. N/A
     1.10 Addenda. Attached hereto are the following Addenda, all of which
constitute a part of this Lease:

  (a)   Addendum 1: Early Possession and Inducement Recapture     (b)   Addendum
2: Option to Extend

     1.11 Exhibits. Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:

      Exhibit A: Description of Premises and R&D Park.         Exhibit B:
Commencement Date Certificate.         Exhibit C: Tenant Move-in and Lease
Renewal Environmental Questionnaire         Exhibit D: Move Out Standards      
  Exhibit E: Rules and Regulations         Exhibit F: Tenant Improvements

     1.12 Address for Rent Payments. All amounts payable by Tenant to Landlord
shall, until further notice from Landlord, be paid to Landlord at the following
address:
Headlands Realty Corporation, a Maryland corporation
c/o AMB Property Corporation
P.O. Box 6156
Hicksville, NY 11802-6156
     1.13 Brokers. Tenant represents that it has not dealt with any real estate
brokers or agents other than Craig L. Fordyce and Michael L. Rosendin of
Colliers International representing Landlord and Brian McCorduck of Cushman &
Wakefield and Steve Levere of Jones Lang LaSalle representing Tenant
(collectively, the “Brokers”). The Brokers shall receive commissions pursuant to
a separate listing agreement with Landlord.
2. Premises and Common Areas.
     2.1 Letting. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon all of the terms, covenants, and conditions, set
forth in this Lease. Any statement of square footage set forth in this Lease or
that may have been used in calculating Base Rent and/or Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable, and the Base Rent
and Tenant’s Share based thereon is not subject to revision whether or not the
actual square footage is more or less. Tenant accepts the Premises in its
present “As-Is” condition, state of repair and operating order, except that
Landlord shall deliver the Premises to Tenant with all Building systems,
excluding the HVAC system, in good condition and repair. The Building’s HVAC
system shall be delivered in its present “AS-IS” condition, state or repair and
operating order.
     2.2 Common Areas — Definition. “Common Areas” are all areas and facilities
outside the Premises and within the exterior boundary line of the R&D Park and
interior utility raceways within the Premises that are provided and designated
by the Landlord from time to time for the general nonexclusive use of Landlord,
Tenant, and other tenants of the R&D Park and their respective employees,
suppliers, shippers, tenants, contractors, and invitees.
     2.3 Common Areas — Tenant’s Rights. Landlord hereby grants to Tenant, for
the benefit of Tenant and its employees, suppliers, shippers, contractors,
customers, and invitees,

2



--------------------------------------------------------------------------------



 



during the term of this Lease, the nonexclusive right to use, in common with
others entitled to such use, the Common Areas as they exist from time to time,
subject to any rights, powers, and privileges reserved by Landlord under the
terms hereof or under the terms of any rules and regulations or covenants,
conditions, and restrictions governing the use of the R&D Park.
     2.4 Common Areas — Rules and Regulations. Landlord shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to establish, modify, amend, and enforce reasonable Rules and
Regulations with respect thereto in accordance with Paragraph 16.19.
     2.5 Common Area Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time:
          (a) To make changes to the Common Areas, including, without
limitation, changes in the locations, size, shape, and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways, and utility raceways,
provided that the changes to the parking spaces will be made in accordance with
Paragraph 2.6;
          (b) To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;
          (c) To add improvements to the Common Areas;
          (d) To use the Common Areas while engaged in making additional
improvements, repairs, or alterations to the R&D Park, or any portion thereof;
and
          (e) To do and perform such other acts and make such other changes in,
to, or with respect to the Common Areas and R&D Park as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.
     2.6 Parking. Tenant may use 247 undesignated vehicle parking spaces, on an
unreserved and unassigned basis, on those portions of the Common Areas
designated by Landlord for such parking without additional charge. Landlord
shall exercise reasonable efforts to ensure that such spaces are available to
Tenant for its use, but Landlord shall not be required to enforce Tenant’s right
to use the same. Tenant shall not use more parking spaces than such number. Such
parking spaces shall be used only for parking by vehicles no larger than full
sized passenger automobiles or pick-up trucks and, subject to Applicable
Requirements, Tenant and Tenant’s Representatives may park vehicles overnight.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities. If Tenant permits or allows any of the prohibited
activities described herein, then Landlord shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable as additional rent upon demand by Landlord. Landlord may not
reduce the number of parking spaces but may change the configuration of the
parking areas at any time, and may assign reserved parking spaces to any tenant,
in Landlord’s sole discretion.
3. Term.
     3.1 Term. The Commencement Date, Expiration Date, and Term of this Lease
are as specified in Paragraph 1.3.
     3.2 Delay in Possession. If for any reason the Early Possession Date has
not occurred on or before April 1, 2008, Tenant may terminate and cancel this
Lease by written notice delivered to Landlord no later than April 10, 2008,
which notice shall be effective upon receipt. In the event of such termination,
Landlord shall promptly pay to Tenant all amounts previously paid by Tenant to
Landlord. Except as otherwise set forth in this Paragraph 3.2, Landlord shall
not be subject to any liability therefor, nor shall such failure affect the
validity of this Lease or the obligations of Tenant hereunder. In such case,
Tenant shall not, except as

3



--------------------------------------------------------------------------------



 



otherwise provided herein, be obligated to pay Rent or perform any other
obligation of Tenant under the terms of this Lease until Landlord delivers
possession of the Premises to Tenant.
     3.3 Commencement Date Certificate. Upon Landlord’s delivery of the Premises
to Tenant, Landlord and Tenant shall execute and deliver to the other a
completed certificate (“Commencement Date Certificate”) in the form attached
hereto as Exhibit B.
4. Rent.
     4.1 Base Rent. Except as set forth in Paragraph 4.2 below, Tenant shall pay
to Landlord Base Rent and other monetary obligations of Tenant to Landlord under
the terms of this Lease (such other monetary obligations are herein referred to
as “Additional Rent”) in lawful money of the United States, without offset or
deduction, in advance on or before the first (1st) day of each month of the
Term; provided, however, Tenant shall not be obligated to pay Base Rent for the
first two (2) full months of the Term. Base Rent and Additional Rent for any
period during the Term hereof which is for less than one full month shall be
prorated based upon the actual number of days of the month involved. Payment of
Base Rent and Additional Rent shall be made to Landlord at its address stated
herein or to such other persons or at such other addresses as Landlord may from
time to time designate in writing to Tenant. Base Rent and Additional Rent are
collectively referred to as “Rent.” All monetary obligations of Tenant to
Landlord under the terms of this Lease are deemed to be Rent. Tenant shall pay
one month’s Base Rent and Additional Rent upon Tenant’s execution and delivery
of this Lease, which amount shall be credited to the Base Rent and Additional
Rent first coming due hereunder.
     4.2 Operating Expenses. In accordance with Addendum 1 to this Lease,
commencing on the earlier of the Commencement Date or the date Tenant first
conducts its business upon the Premises and thereafter on the first (1st) day of
each month during the Term, Tenant shall pay to Landlord, in addition to the
Base Rent, Tenant’s Share of all Operating Expenses in accordance with the
following provisions.
          (a) “Operating Expenses” are all costs incurred by Landlord relating
to the ownership and/or operation of the R&D Park, Building, and Premises
including, but not limited to, the following:
               (i) Expenses relating to the ownership, management, maintenance,
repair, replacement and/or operation of the Common Areas within the R&D Park,
including, without limitation, parking areas, loading and unloading areas, trash
areas, roadways, sidewalks, walkways, parkways, driveways, rail spurs,
landscaped areas, striping, bumpers, irrigation systems, drainage systems,
lighting facilities, fences and gates, exterior signs, and/or tenant
directories.
               (ii) Water, gas, electricity, telephone, and other utilities not
paid for directly by tenants of the R&D Park.
               (iii) Trash disposal, snow removal, janitorial, security and the
management and administration of any and all portions of the R&D Park,
including, without limitation, a property management fee, accounting, auditing,
billing, postage, salaries and benefits for clerical and supervisory employees,
whether located at the R&D Park or off-site, payroll taxes and legal and
accounting costs and all fees, licenses and permits related to the operation and
management of the R&D Park.
               (iv) Real Property Taxes with respect to the R&D Park.
               (v) Premiums and all applicable deductibles for the insurance
policies maintained by Landlord under Paragraph 8 below; provided, however, any
deductibles for earthquake insurance shall be amortized over the greater of the
remaining months in the Term or eighty four (84) months, and Tenant shall pay
Tenant’s Share of such monthly amortized amount as follows: the monthly
amortization shall be the sum of (a) the quotient obtained by dividing the
amount of the deductible by the greater of the remaining months in the Term or
eighty four (84) months, plus (b) interest on such amount at a rate equal to the
lesser of ten percent (10%) per annum or the maximum annual interest rate
permitted by law.

4



--------------------------------------------------------------------------------



 



               (vi) Environmental monitoring and insurance programs with respect
to the R&D Park.
               (vii) Monthly amortization of capital improvements to any portion
of the R&D Park which are not expensed by Landlord. The monthly amortization of
any such capital improvement shall be the sum of the (a) quotient obtained by
dividing the cost of the capital improvement by the number of months of useful
life of such improvement (as determined in accordance with generally accepted
accounting principles) plus (b) an amount equal to the cost of the capital
improvement times 1/12 of the lesser of 10% or the maximum annual interest rate
permitted by law.
               (viii) Maintenance of the R&D Park, including, but not limited
to, painting, caulking, and repair and replacement of Building components,
including, but not limited to, roof membrane, elevators, and fire detection and
sprinkler systems.
               (ix) Heating, ventilating, and air conditioning systems (“HVAC”)
the costs for which are not the sole responsibility of Tenant; provided, if any
HVAC replacement is required, the provisions of clause (vii) above shall apply
to the extent such replacement constitutes a capital improvement.
          (b) Intentionally omitted.
          (c) The inclusion of the improvements, facilities, and services set
forth in Subparagraph 4.2(a) shall not impose any obligation upon Landlord
either to have said improvements or facilities or to provide those services.
          (d) Tenant shall pay monthly in advance, on the same day that the Base
Rent is due, Tenant’s Share of the expenses set forth in Paragraph 1.6. Landlord
shall deliver to Tenant within 90 days after the expiration of each calendar
year a reasonably detailed statement showing Tenant’s Share of the actual
expenses incurred during the preceding year. If Tenant’s estimated payments
under this Paragraph 4(d) during the preceding year exceed Tenant’s Share as
indicated on said statement, Tenant shall be credited the amount of such
overpayment against Tenant’s Share of expenses next becoming due. If Tenant’s
estimated payments under this Paragraph 4.2(d) during said preceding year were
less than Tenant’s Share as indicated on said statement, Tenant shall pay to
Landlord the amount of the deficiency within 10 days after delivery by Landlord
to Tenant of said statement. At any time Landlord may adjust the amount of the
estimated Tenant’s Share of expenses to reflect Landlord’s reasonable estimate
of such expenses for the year, provided that prior to the effective date of such
adjustment, Landlord shall deliver to Tenant a reasonably detailed written
explanation of such adjustment.
          (e) Notwithstanding anything to the contrary contained herein, for
purposes of this Lease, the term “Operating Expenses” shall not include the
following: (i) costs (including permit, license, and inspection fees) incurred
in renovating, improving, decorating, painting, or redecorating vacant space
within the R&D Park; (ii) legal and auditing fees (other than those fees
reasonably incurred in connection with the ownership and operation of all or any
portion of the R&D Park); (iii) leasing commissions, advertising expenses, and
other costs incurred in connection with the original leasing of the R&D Park or
future re-leasing of any portion of the R&D Park; (iv) depreciation of the
Building or any other improvements situated within the R&D Park; (v) any items
for which Landlord is actually reimbursed by any person including insurers;
(vi) costs of repairs or other work necessitated by fire, windstorm or other
casualty (provided any deductibles shall be an Operating Expense to the extent
set forth in Section 4.2(a) above) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes; provided, such costs of repairs or other work
shall be paid by the parties in accordance with the provisions of Sections 7, 8
and 9 below; (vii) other than any interest charges as expressly provided for in
this Lease, any interest or payments on any financing for any portion of the R&D
Park, interest and penalties incurred as a result of Landlord’s late payment of
any invoice (provided that Tenant pays Tenant’s Share of expenses to Landlord
when due as set forth herein), and any bad debt loss, rent loss or reserves for
same; (viii) any payments under a ground lease or master lease; (ix) capital
improvements not described in clause (a)(vii) above; (x) fines, interest and
penalties due to late payments made by

5



--------------------------------------------------------------------------------



 



Landlord; and (xi) the cost of investigating, removing or otherwise remediating
Hazardous Substances not caused to be present by Tenant or any of Tenant’s
Entities (defined below).
          (f) After delivery to Landlord of at least thirty (30) days’ prior
written notice, Tenant, at its sole cost and expense through any accountant
designated by it, shall have the right to examine and/or audit the books and
records evidencing such expenses for the previous one (1) calendar year, during
Landlord’s reasonable business hours but not more frequently than once during
any calendar year. Tenant may not compensate any such accountant on a
contingency fee basis. The results of any such audit (and any negotiations
between the parties related thereto) shall be maintained strictly confidential
by Tenant, its lawyers and its accounting firm and shall not be disclosed,
published or otherwise disseminated to any other party other than to Landlord
and its authorized agents, except as otherwise required by Applicable
Requirements or court order. Landlord and Tenant each shall use its commercially
reasonable efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such expenses. If
through such audit it is determined that there is a discrepancy of more than
five percent (5%) in the total of actual Operating Expenses, then Landlord shall
reimburse Tenant for the reasonable accounting costs and expenses incurred by
Tenant in performing such audit, including Tenant’s in-house or outside auditors
or accountants, such costs and expenses not to exceed $2,500.00. Landlord and
Tenant shall pay or reimburse, within thirty (30) days following completion of
such audit, the other for any underpayment or overpayment of Operating Expenses.
5. Security Deposit. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or otherwise defaults under this Lease (as
defined in Paragraph 13.1), Landlord may use the Security Deposit for the
payment of any amount due Landlord or to reimburse or compensate Landlord for
any liability, cost, expense, loss, or damage (including attorneys’ fees) which
Landlord may suffer or incur by reason thereof. Tenant shall on demand pay
Landlord the amount so used or applied so as to restore the Security Deposit to
the amount set forth in Paragraph 1.7. Landlord shall not be required to keep
all or any part of the Security Deposit separate from its general accounts.
Landlord shall, at the expiration or earlier termination of the Term hereof and
after Tenant has vacated the Premises, return to Tenant that portion of the
Security Deposit not used or applied by Landlord. No part of the Security
Deposit shall be considered to be held in trust, to bear interest, or to be
prepayment for any monies to be paid by Tenant under this Lease.
6. Use.
     6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8. Tenant shall not commit any nuisance,
permit the emission of any objectionable noise or odor, suffer any waste, make
any use of the Premises which is contrary to any law or ordinance, or which will
invalidate or increase the premiums for any of Landlord’s insurance. Tenant
shall not service, maintain, or repair vehicles on the Premises, Building, or
Common Areas. Tenant shall not store foods, pallets, drums, or any other
materials outside the Premises. Tenant’s use is subject to, and at all times
Tenant shall comply with any and all Applicable Requirements, defined below,
related to Tenant’s specific use of the Premises. Landlord reserves to itself
the right, from time to time, to grant, without the consent of Tenant, such
easements, rights and dedications that Landlord deems reasonably necessary, and
to cause the recordation of parcel or subdivision maps and/or restrictions, so
long as such easements, rights, dedications, maps and restrictions, as
applicable, do not materially and adversely interfere with Tenant’s operations
in the Premises. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements, rights, dedications, maps or
restrictions. Tenant shall not initiate, submit an application for, or otherwise
request, any land use approvals or entitlements with respect to the Premises or
any other portion of the R&D Park, including without limitation, any variance,
conditional use permit or rezoning, without first obtaining Landlord’s prior
written consent thereto, which consent may be given or withheld in Landlord’s
sole discretion.
     6.2 Hazardous Substances.

6



--------------------------------------------------------------------------------



 



          (a) Reportable Uses Require Consent. The term, “Hazardous Substance,”
as used in this Lease, shall mean any product, substance, chemical, material, or
waste whose presence, nature, quantity, and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release, or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Landlord to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products or by-products thereof. Tenant
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent of Landlord and compliance in a timely manner (at
Tenant’s sole cost and expense) with all Applicable Requirements (as defined in
Paragraph 6.3). “Reportable Use” shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration, or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on, or about the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
Permitted Use, so long as such use is not a Reportable Use and does not expose
the Premises or neighboring properties to any meaningful risk of contamination
or damage, or expose Landlord to any liability therefor. In addition, Landlord
may (but without any obligation to do so) condition its consent to any
Reportable Use of any Hazardous Substance by Tenant upon Tenant’s giving
Landlord such additional assurances as Landlord, in its reasonable discretion,
deems necessary to protect itself, the public, the Premises, and the environment
against damage, contamination, injury, and/or liability therefor, including but
not limited to the installation (and, at Landlord’s option, removal on or before
Lease expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as concrete encasements) and/or the deposit
of an additional Security Deposit.
          (b) Duty to Inform Landlord. If Tenant knows that a Hazardous
Substance is located in, under, or about the Premises or the Building, Tenant
shall immediately give Landlord written notice thereof, together with a copy of
any statement, report, notice, registration, application, permit, business plan,
license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to such Hazardous Substance. Tenant shall not cause or
permit any Hazardous Substance to be spilled or released in, on, under, or about
the Premises (including, without limitation, through the plumbing or sanitary
sewer system).
          (c) Tenant Indemnification. Except to the extent caused by the gross
active or gross passive negligence or willful misconduct of Landlord or any
Landlord Entity (as defined below) Tenant shall indemnify, protect, defend, and
hold Landlord, Landlord’s affiliates, Lenders, and the officers, directors,
shareholders, partners, employees, managers, independent contractors, attorneys,
and agents of the foregoing (“Landlord Entities”) and the Premises harmless from
and against any and all damages, liabilities, judgments, costs, claims, liens,
expenses, penalties, loss of permits, and attorneys’ and consultants’ fees
arising out of or involving any Hazardous Substance brought onto the Premises by
or for Tenant or by any of Tenant’s employees, agents, contractors, servants,
visitors, suppliers, or invitees (such employees, agents, contractors, servants,
visitors, suppliers, and invitees as herein collectively referred to as “Tenant
Entities”). Tenant’s obligations under this Paragraph 6.2(c) shall include, but
not be limited to, the effects of any contamination or injury to person,
property, or the environment created or suffered by Tenant, and the cost of
investigation (including consultants’ and attorneys’ fees and testing), removal,
remediation, restoration and/or abatement thereof, or of any contamination
therein involved. Tenant’s obligations under this Paragraph 6.2(c) shall survive
the Expiration Date or earlier termination of this Lease.
          (d) Tenant’s Exculpation. Tenant shall neither be liable for nor
otherwise obligated to Landlord under any provision of this Lease with respect
to (i) any claim, remediation obligation, investigation obligation, liability,
cause of action, attorney’s fees, consultants’ cost,

7



--------------------------------------------------------------------------------



 



expense or damage resulting from any Hazardous Substance present in, on or about
the Premises, the Building or the R&D Park to the extent neither caused nor
otherwise permitted, directly or indirectly, by Tenant or the Tenant Entities;
or (ii) the removal, investigation, monitoring or remediation of any Hazardous
Substance present in, on or about the Premises, the Building or the R&D Park
caused by any source, including third parties other than Tenant and the Tenant
Entities, as a result of or in connection with the acts or omissions of persons
other than Tenant or the Tenant Entities; provided, however, Tenant shall be
fully liable for and otherwise obligated to Landlord under the provisions of
this Lease for all liabilities, costs, damages, penalties, claims, judgments,
expenses (including without limitation, attorneys’ and experts’ fees and costs)
and losses to the extent (A) Tenant or any of the Tenant Entities exacerbates
the conditions caused by such Hazardous Substances, or (B) Tenant and/or the
Tenant Entities allows or permits persons over which Tenant or any of the Tenant
Entities has control and/or for which Tenant or any of the Tenant Entities are
legally responsible for, to cause such Hazardous Substances to be present in,
on, under, through or about any portion of the Premises, the Building or the R&D
Park, or does not take all reasonably appropriate actions to prevent such
persons over which Tenant or any of the Tenant Entities has control and/or for
which Tenant or any of the Tenant Entities are legally responsible from causing
the presence of Hazardous Substances in, on, under, through or about any portion
of the Premises, the Building or the R&D Park.
     6.3 Tenant’s Compliance with Requirements. Tenant shall, at Tenant’s sole
cost and expense, fully, diligently, and in a timely manner comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements, and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Landlord’s
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (a) industrial hygiene,
(b) environmental conditions on, in, under, or about the Premises, including
soil and groundwater conditions, and (c) the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Substance), now in effect or which may hereafter
come into effect. Tenant shall, within 5 days after receipt of Landlord’s
written request, provide Landlord with copies of all documents and information
evidencing Tenant’s compliance with any Applicable Requirements, and shall
immediately upon receipt notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint, or report pertaining to or involving failure by Tenant or
the Premises to comply with any Applicable Requirements.
     6.4 Inspection; Compliance with Law. In addition to Landlord’s
environmental monitoring and insurance program, the cost of which is included in
Operating Expenses, Landlord and the holders of any mortgages, deeds of trust,
or ground leases on the Premises (“Lenders”) shall have the right to enter the
Premises at any time in the case of an emergency, and otherwise at reasonable
times and after giving reasonable advance notice (not to exceed 24 hours), for
the purpose of inspecting the condition of the Premises and for verifying
compliance by Tenant with this Lease and all Applicable Requirements. Landlord
shall be entitled to employ experts and/or consultants in connection therewith
to advise Landlord with respect to Tenant’s installation, operation, use,
monitoring, maintenance, or removal of any Hazardous Substance on or from the
Premises. The costs and expenses of any such inspections shall be paid by the
party requesting same unless a violation of Applicable Requirements by Tenant or
a Tenant Entity exists or is imminent, or the inspection is requested or ordered
by a governmental authority. Tenant shall upon request reimburse Landlord or
Landlord’s Lender, as the case may be, for the costs and expenses of such
inspections in the event of a violation of Applicable Requirements by Tenant or
a Tenant Entity is found to exist.
     6.5 Tenant Move-in Questionnaire. Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord Tenant’s Move-in and Lease Renewal
Environmental Questionnaire (the “Tenant Move-in Questionnaire”), a copy of
which is attached hereto as Exhibit C and incorporated herein by this reference.
Tenant covenants, represents and warrants to Landlord that the information on
the Tenant Move-in Questionnaire is true and correct and accurately describes
the use(s) of Hazardous Substances which will be made and/or used on the
Premises by Tenant.
     6.6 Landlord Indemnification. With respect to only those Hazardous
Substances present on, in or under the R&D Park as of the date of this Lease
(the “Existing Hazardous

8



--------------------------------------------------------------------------------



 



Substances”), Landlord agrees to indemnify, defend (with counsel reasonably
acceptable to Tenant) and hold Tenant harmless from and against any and all
claims, judgments, damages, penalties, fines, liabilities, losses, suits,
administrative proceedings and costs (including, but not limited to, reasonable
attorneys’ and consultant fees and court costs), arising at any time during the
Term of this Lease, to the extent arising from (1) any of the Existing Hazardous
Substances and/or (2) the removal, investigation, monitoring or remediation of
any of the Existing Hazardous Substances; provided, however, Landlord shall not
indemnify, defend or hold Tenant harmless to the extent (x) Tenant or any of the
Tenant Entities contributes to or has contributed to the presence of such
Existing Hazardous Substances or Tenant and/or any of the Tenant Entities
exacerbates the conditions caused by such Existing Hazardous Substances, or
(y) Tenant and/or any of the Tenant Entities allows or permits persons over
which Tenant or any of the Tenant Entities has control and/or for which Tenant
or any of the Tenant Entities are legally responsible for, to cause such
Existing Hazardous Substances to be present in, on, under, through or about any
portion of the Premises, the Building or the R&D Park, or does not take all
reasonably appropriate actions to prevent such persons over which Tenant or any
of the Tenant Entities has control and/or for which Tenant or any of the Tenant
Entities are legally responsible from causing the presence of Existing Hazardous
Substances in, on, under, through or about any portion of the Premises, the
Building or the R&D Park.
7. Maintenance, Repairs, Trade Fixtures and Alterations.
     7.1 Tenant’s Obligations. Subject to the provisions of Paragraph 7.2
(Landlord’s Obligations), Paragraph 9 (Damage or Destruction), and Paragraph 14
(Condemnation), Tenant shall, at Tenant’s sole cost and expense and at all
times, keep the Premises and every part thereof in good order, condition, and
repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonably or readily accessible to Tenant and
whether or not the need for such repairs occurs as a result of Tenant’s use, any
prior use, the elements, or the age of such portion of the Premises) including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, ventilating, air
conditioning, electrical, lighting facilities, boilers, fired or unfired
pressure vessels, fire hose connectors if within the Premises, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, floors, windows,
doors, plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Paragraph 7.2 below. Tenant’s obligations
shall include restorations, replacements, or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order,
condition, and state of repair. Tenant shall also be solely responsible for the
cost of all repairs and replacements caused by the negligent acts or omissions
or intentional misconduct by Tenant or Tenant’s employees, contractors, agents,
guests or invitees. If Tenant refuses or neglects to perform its obligations
under this paragraph to the reasonable satisfaction of Landlord, Landlord may,
but without obligation to do so, at any time perform the same without Landlord
having any liability to Tenant for any loss or damage that may accrue to
Tenant’s Property or to Tenant’s business by reason thereof. If Landlord
performs any such obligations, Tenant shall pay to Landlord, as Additional Rent,
Landlord’s costs and expenses incurred therefor.
     7.2 Landlord’s Obligations. Subject to the provisions of Paragraph 6 (Use),
Paragraph 7.1 (Tenant’s Obligations), Paragraph 9 (Damage or Destruction), and
Paragraph 14 (Condemnation), Landlord, at its expense and not subject to the
reimbursement requirements of Paragraph 4.2, shall maintain and repair the roof
structure, foundations and the structure of the exterior walls of the Building.
Landlord, subject to reimbursement pursuant to Paragraph 4.2, shall maintain and
repair the Building roof membrane, Common Areas, and utility systems within the
R&D Park which are outside of the Premises.
     7.3 Alterations. Tenant shall not install any signs, fixtures,
improvements, nor make or permit any other alterations or additions
(individually, an “Alteration”, and collectively, the “Alterations”) to the
Premises without the prior written consent of Landlord, except for any
non-structural Alteration that, on a per project basis, costs less than Fifty
Thousand Dollars ($50,000.00) and which does not affect the Building systems or
the structural integrity or structural components of the Premises or the
Building. In all events, Tenant shall deliver at least ten (10) days prior
notice to Landlord, from the date Tenant intends to commence construction,
sufficient to enable Landlord to post a Notice of Non-Responsibility and Tenant
shall obtain all permits or other governmental approvals prior to commencing any
of such work and deliver a

9



--------------------------------------------------------------------------------



 



copy of same to Landlord. All Alterations shall be at Tenant’s sole cost and
expense in accordance with plans and specifications which have been previously
submitted to and approved in writing by Landlord, and shall be installed by a
licensed, insured, and bonded contractor (reasonably approved by Landlord) in
compliance with all Applicable Requirements (including, but not limited to, the
ADA), and all recorded matters (“Recorded Matters”) and rules and regulations of
the R&D Park. In addition, all work with respect to any Alterations must be done
in a good and workmanlike manner. Landlord’s approval of any plans,
specifications or working drawings for Tenant’s Alterations shall not create nor
impose any responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with any Applicable
Requirements. At the time of approval, if requested to do so by Tenant in
writing at such time, Landlord will inform Tenant if Landlord requires Tenant to
remove such Alteration upon termination or expiration of the Lease. In
performing the work of any such Alterations, Tenant shall have the work
performed in such a manner as not to obstruct access to the R&D Park, or the
Common Areas for any other tenant of the R&D Park, and as not to obstruct the
business of Landlord or other tenants in the R&D Park, or interfere with the
labor force working in the R&D Park. As Additional Rent hereunder, Tenant shall
reimburse Landlord, within ten (10) days after demand, for actual legal,
engineering, architectural, planning and other expenses incurred by Landlord in
connection with Tenant’s Alterations. If Tenant makes any Alterations, Tenant
agrees to carry “Builder’s All Risk” insurance, in an amount approved by
Landlord and such other insurance as Landlord may require, it being understood
and agreed that all of such Alterations shall be insured by Tenant in accordance
with the terms of this Lease immediately upon completion thereof. Tenant shall
keep the Premises and the property on which the Premises are situated free from
any liens arising out of any work performed, materials furnished or obligations
incurred by or on behalf of Tenant. Tenant shall, prior to construction of any
and all Alterations, cause its contractor(s) and/or major subcontractor(s) to
provide insurance as reasonably required by Landlord, and Tenant shall provide
such assurances to Landlord, including without limitation, waivers of lien,
surety company performance bonds as Landlord shall require to assure payment of
the costs thereof to protect Landlord and the R&D Park from and against any loss
from any mechanic’s, materialmen’s or other liens.
     7.4 Surrender/Restoration. Tenant shall surrender the Premises by the end
of the last day of the Lease Term or any earlier termination date, clean and
free of debris and in the condition originally received from Landlord, ordinary
wear and tear excepted and in accordance with the Move Out Standards set forth
in Exhibit D to this Lease. Without limiting the generality of the above, Tenant
shall remove all personal property, trade fixtures, and floor bolts, patch all
floors, and cause all lights to be in the condition delivered to Tenant.
Tenant’s obligation to remove Alterations on the expiration or earlier
termination of the Term shall be governed by the terms of Paragraph 7.3. Upon
the expiration or earlier termination of the Term, Tenant shall not be required
to remove those Tenant Improvements (as defined in Exhibit F hereto) shown on
the Final Preliminary Plans and Specifications (as defined in Exhibit F hereto);
provided, however, Landlord shall have the right to require that Tenant remove
any Tenant Improvements not shown on the Final Preliminary Plans and
Specifications; provided, further, in the event Tenant requests in writing, at
the time Tenant delivers to Landlord for Landlord’s approval the Final Plans and
Specifications, Construction Documents or any changes to the Construction
Documents, that Landlord specify which of the Tenant Improvements shown therein
Landlord shall require to be removed at the expiration or earlier termination of
the Term, Landlord agrees to so specify those Tenant Improvements shown therein
which Landlord shall require to be removed.
8. Insurance; Indemnity.
     8.1 Payment of Premiums and Deductibles. The cost of the premiums and all
applicable deductibles, to the extent set forth in Paragraph 4.2, for the
insurance policies maintained by Landlord under this Paragraph 8 shall be an
Operating Expense reimbursable pursuant to Paragraph 4.2 hereof. Premiums for
policy periods commencing prior to, or extending beyond, the term of this Lease
shall be prorated to coincide with the corresponding Commencement Date and
Expiration Date.
     8.2 Tenant’s Insurance.

10



--------------------------------------------------------------------------------



 



          (a) At its sole cost and expense, Tenant shall maintain in full force
and effect during the Term of the Lease the following insurance coverages
insuring against claims which may arise from or in connection with the Tenant’s
operation and use of the Premises.
               (i) Commercial General Liability insurance with minimum limits of
$1,000,000 per occurrence and $3,000,000 general aggregate for bodily injury,
personal injury, and property damage. If required by Landlord, liquor liability
coverage will be included. Such insurance shall be endorsed to include Landlord
and Landlord Entities as additional insureds, shall be primary and
noncontributory with any Landlord insurance, and shall provide severability of
interests between or among insureds.
               (ii) Workers’ Compensation insurance with statutory limits and
Employers Liability with a $1,000,000 per accident limit for bodily injury or
disease.
               (iii) Automobile Liability insurance covering all owned,
nonowned, and hired vehicles with a $1,000,000 per accident limit for bodily
injury and property damage.
               (iv) Property insurance against “all risks” at least as broad as
the current ISO Special Form policy (and Tenant shall not be obligated to carry
flood or earthquake coverage provided Tenant agrees that Landlord shall not be
liable for any damage or loss arising from flood or earthquake and Tenant waives
and releases Landlord from all claims, losses, damages, liabilities, judgments
and costs arising from or related to Tenant’s failure to carry such flood or
earthquake coverage), for loss to any tenant improvements or betterments, floor
and wall coverings, and business personal property on a full insurable
replacement cost basis with no coinsurance clause, and Business Income insurance
covering at least six months of loss of income and continuing expense.
          (b) Tenant shall deliver to Landlord certificates of all insurance
reflecting evidence of required coverages prior to initial occupancy, and
annually thereafter.
          (c) If, in the opinion of Landlord’s insurance advisor, the amount or
scope of such coverage is deemed inadequate at any time during the Term, Tenant
shall, within thirty (30) days of receipt of Landlord’s written notice regarding
same, increase such coverage to such reasonable amounts or scope as Landlord’s
advisor deems adequate, provided that such additional coverage shall be
consistent with coverage customarily required to be carried for similar types of
buildings within the vicinity of the R&D Park.
          (d) All insurance required under Paragraph 8.2 (i) shall be issued by
insurers licensed to do business in the state in which the Premises are located
and which are rated A:VII or better by Best’s Key Rating Guide and (ii) shall be
endorsed to provide at least 30-days prior notification of cancellation or
material change in coverage to said additional insureds.
     8.3 Landlord’s Insurance. Landlord may, but shall not be obligated to,
maintain risk of direct physical loss property damage insurance coverage,
including earthquake and flood, covering the buildings within the R&D Park,
Commercial General Liability insurance, and such other insurance in such amounts
and covering such other liability or hazards as deemed appropriate by Landlord.
The amount and scope of coverage of Landlord’s insurance shall be determined by
Landlord from time to time in its sole discretion and shall be subject to such
deductible amounts as Landlord may elect. Landlord shall have the right to
reduce or terminate any insurance or coverage.
     8.4 Waiver of Subrogation. To the extent permitted by law and with
permission of their insurance carriers, Landlord and Tenant each waive any right
to recover against the other on account of any and all claims Landlord or Tenant
may have against the other with respect to property insurance actually carried,
or required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage.
     8.5 Indemnity. Except to the extent caused by the gross active or gross
passive negligence or willful misconduct of Landlord or Landlord’s employees or
agents, Tenant shall protect, defend, indemnify, and hold Landlord and Landlord
Entities harmless from and against any and all loss, claims, liability, or costs
(including court costs and attorneys’ fees) incurred by reason of:

11



--------------------------------------------------------------------------------



 



          (a) any damage to any property (including but not limited to property
of any Landlord Entity) or death, bodily, or personal injury to any person
occurring in or about the Premises, the Building, or the R&D Park to the extent
that such injury or damage shall be caused by or arise from any actual or
alleged act, neglect, fault, omission or misconduct by or of Tenant, its agents,
servants, employees, invitees, contractors, suppliers, subtenants, or visitors;
          (b) the conduct or management of any work or anything whatsoever done
by the Tenant on or about the Premises or from transactions of the Tenant
concerning the Premises;
          (c) Tenant’s failure to comply with any and all Applicable
Requirements relating to the condition or use of the Premises or its occupancy;
or
          (d) any Default on the part of Tenant in the performance of any
covenant or agreement to be performed pursuant to this Lease.
          The provisions of this Paragraph 8.5 shall, with respect to any claims
or liability accruing prior to such termination, survive the Expiration Date or
earlier termination of this Lease.
     8.6 Exemption of Landlord from Liability. Except to the extent caused by
the gross active or gross passive negligence or willful misconduct of Landlord
or Landlord’s employees or agents, neither Landlord nor Landlord Entities shall
be liable for and Tenant waives any claims against Landlord and Landlord
Entities for injury or damage to the person or the property of Tenant, Tenant’s
employees, contractors, invitees, customers or any other person in or about the
Premises, Building or R&D Park from any cause whatsoever, including, but not
limited to, damage or injury which is caused by or results from (i) fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, heating,
ventilating, air conditioning or lighting fixtures or (ii) from the condition of
the Premises, other portions of the Building or R&D Park. Landlord shall not be
liable for any damages arising from any act or neglect (passive or active) of
any other tenants of Landlord or any subtenant or assignee of such other tenants
nor from the failure by Landlord to enforce the provisions of any other lease in
the R&D Park. Notwithstanding Landlord’s negligence (active or passive), gross
negligence (active or passive), or breach of this Lease, Landlord shall under no
circumstances be liable for (a) injury to Tenant’s business, for any loss of
income or profit therefrom or any indirect, consequential or punitive damages or
(b) any damage to property or injury to persons arising from any act of God or
war, violence or insurrection, including, but not limited to, those caused by
earthquakes, hurricanes, storms, drought, floods, acts of terrorism, and/or
riots.
9. Damage or Destruction.
     9.1 Termination Right. If the Premises are damaged in whole or in part by
fire, the elements, or any other cause whatsoever, then Landlord shall restore
the same to substantially the same condition existing immediately prior to such
damage, unless the Lease is terminated by Landlord or Tenant pursuant to this
Paragraph 9.1. Tenant shall give Landlord immediate written notice of any damage
to the Premises. Within sixty (60) days following such damage, Landlord shall
inform Tenant in writing of Landlord’s estimate of the time required to complete
repairs to the Premises. Subject to the provisions of Paragraph 9.2, if the
Premises or the Building shall be damaged to such an extent that there is
substantial interference for a period exceeding one hundred eighty
(180) consecutive days with the conduct by Tenant of its business at the
Premises, then either party, at any time prior to commencement of repair of the
Premises and following ten (10) days written notice to the other party, may
terminate this Lease effective thirty (30) days after delivery of such notice to
the other party. Further, if any portion of the Premises is damaged and is not
fully covered by the aggregate of insurance proceeds received by Landlord and
any applicable deductible or if the holder of any indebtedness secured by the
Premises requires that the insurance proceeds be applied to such indebtedness,
and Tenant does not voluntarily contribute any shortfall thereof to Landlord,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within thirty (30) days after the date of notice
to Tenant of any such event. Additionally, if the repair of any such damage is
not completed within one hundred eighty (180) days (regardless of the time
estimated for completion of the repairs), Tenant shall have the right to
terminate this Lease by delivering

12



--------------------------------------------------------------------------------



 



written notice thereof to Landlord within thirty (30) days after the expiration
of the 180-day period, with any such termination effective thirty (30) days
after delivery of the notice of termination, unless all such repairs are
completed within such latter thirty (30) day period. Such termination shall not
excuse the performance by Tenant of those covenants which under the terms hereof
survive termination. Rent shall be abated in proportion to the degree of
interference during the period that there is such substantial interference with
the conduct of Tenant’s business at the Premises. Abatement of rent and Tenant’s
right of termination pursuant to this provision shall be Tenant’s sole remedy
with respect to any such damage regardless of the cause thereof.
     9.2 Damage Caused by Tenant. Tenant’s termination rights under
Paragraph 9.1 shall not apply if the damage to the Premises or Building is the
result of any act or omission of Tenant or of any of Tenant’s agents, employees,
customers, invitees, or contractors.
10. Real Property Taxes.
     10.1 Payment of Real Property Taxes. Landlord shall pay the Real Property
Taxes due and payable during the term of this Lease and, except as otherwise
provided in Paragraph 10.3, such payments shall be an Operating Expense
reimbursable pursuant to Paragraph 4.2.
     10.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” is any form of tax or assessment, general, special, ordinary, or
extraordinary, imposed or levied upon (a) the R&D Park or Building, (b) any
interest of Landlord in the R&D Park or Building, (c) Landlord’s right to rent
or other income from the R&D Park or Building, and/or (d) Landlord’s business of
leasing the Premises. Real Property Taxes include (a) any license fee,
commercial rental tax, excise tax, improvement bond or bonds, levy, or tax;
(b) any tax or charge which replaces or is in addition to any of such
above-described “Real Property Taxes,” and (c) any fees, expenses, or costs
(including attorneys’ fees, expert fees, and the like) incurred by Landlord in
protesting or contesting any assessments levied or any tax rate. Real Property
Taxes for tax years commencing prior to, or extending beyond, the term of this
Lease shall be prorated to coincide with the corresponding Commencement Date and
Expiration Date.
     10.3 Additional Improvements. Operating Expenses shall not include Real
Property Taxes attributable to improvements placed upon the R&D Park by other
tenants or by Landlord for the exclusive enjoyment of such other tenants. Tenant
shall, however, pay to Landlord at the time Operating Expenses are payable under
Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
by reason of improvements placed upon the Premises by Tenant or at Tenant’s
request.
     10.4 Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed.
     10.5 Tenant’s Property Taxes. Tenant shall pay prior to delinquency all
taxes assessed against and levied upon Tenant’s improvements, fixtures,
furnishings, equipment, and all personal property of Tenant contained in the
Premises or stored within the R&D Park.
11. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, and cleaning of the Premises, together with any taxes thereon. For any such
utility fees or services that are not billed or metered separately to Tenant,
including without limitation, water and sewer charges, and garbage and waste
disposal (collectively, “Utility Expenses”), Tenant shall pay to Landlord
Tenant’s Share of Utility Expenses. Tenant shall also pay Tenant’s Share of any
assessments, charges, and fees included within any tax bill for the lot on which
the Premises are situated, including without limitation, entitlement fees,
allocation unit fees, sewer use fees, and any other similar fees or charges.
12. Assignment and Subleasing.
     12.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other such transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or

13



--------------------------------------------------------------------------------



 



permit the use of the Premises by any persons other than Tenant and Tenant’s
Representatives (all of the foregoing are sometimes referred to collectively as
“Transfers” and any person to whom any Transfer is made or sought to be made is
sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, but which consent shall be subject
to the provisions of this Section.
     12.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the “Proposed Effective Date”) the following
information and documents (the “Tenant’s Notice”): (i) a description of the
portion of the Premises to be transferred (the “Subject Space”); (ii) all of the
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, audited financial statements (if available) for the previous three
(3) most recent consecutive fiscal years; (iv) the Plans and Specifications
(defined below), if any; and (v) such other information as Landlord may then
reasonably require. Tenant shall give Landlord the Tenant’s Notice by registered
or certified mail addressed to Landlord at Landlord’s Address specified in the
Basic Lease Information. Within thirty (30) days after Landlord’s receipt of the
Tenant’s Notice (the “Landlord Response Period”) Landlord shall notify Tenant,
in writing, of its determination with respect to such requested proposed
Transfer and the election to recapture as set forth below. If Landlord does not
elect to recapture pursuant to the provisions hereof and Landlord does consent
to the requested proposed Transfer, Tenant may thereafter assign its interests
in and to this Lease or sublease all or a portion of the Premises to the same
party and on the same terms as set forth in the Tenant’s Notice. If Landlord
fails to respond to Tenant’s Notice within Landlord’s Response Period, then,
after Tenant delivers to Landlord ten (10) days written notice (the “Second
Response Period”) and Landlord fails to respond thereto prior to the end of the
Second Response Period, the proposed Transfer shall then be deemed approved by
Landlord.
     12.3 Criteria for Consent. Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where
(a) a Default then exists, (b) the use to be made of the Premises by the
proposed Transferee is prohibited under this Lease or differs from the uses
permitted under this Lease, (c) the proposed Transferee or its business is
subject to compliance with additional requirements of the ADA beyond those
requirements which are applicable to Tenant, unless the proposed Transferee
shall (1) first deliver plans and specifications for complying with such
additional requirements (the “Plans and Specifications”) and obtain Landlord’s
written consent thereto, and (2) comply with all Landlord’s conditions contained
in such consent, (d) the proposed Transferee does not intend to occupy a
substantial portion of the Premises assigned or sublet to it, (e) Landlord
reasonably disapproves of the proposed Transferee’s business operating ability
or creditworthiness of, or use proposed by, the proposed Transferee at the
Premises, (f) the proposed Transferee is a governmental agency or unit, (g) the
proposed Transfer would violate any “exclusive” rights of any occupants in the
R&D Park or cause Landlord to violate another agreement or obligation to which
Landlord is a party or otherwise subject, (h) Landlord otherwise determines that
the proposed Transfer would have the effect of decreasing the value of the
Building or the R&D Park, or increasing the expenses associated with operating,
maintaining and repairing the R&D Park, or (i) the proposed Transferee will use,
store or handle Hazardous Materials (defined below) in or about the Premises of
a type, nature or quantity that could materially adversely affect the value of
the Building or R&D Park.
     12.4 Effectiveness of Transfer and Continuing Obligations. Prior to the
date on which any permitted Transfer becomes effective, Tenant shall deliver to
Landlord (i) a counterpart of the fully executed Transfer document, (ii) an
executed Hazardous Materials Disclosure Certificate substantially in the form of
Exhibit C hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s
form of Consent to Assignment or Consent to Sublease, as applicable, executed by
Tenant and the Transferee in which each of Tenant and the Transferee confirms
its obligations pursuant to this Lease. Failure or refusal of a Transferee to
execute any such consent instrument shall not release or discharge the
Transferee from its obligation to do so

14



--------------------------------------------------------------------------------



 



or from any liability as provided herein. The voluntary, involuntary or other
surrender of this Lease by Tenant, or a mutual cancellation by Landlord and
Tenant, shall not work a merger, and any such surrender or cancellation shall,
at the option of Landlord, either terminate all or any existing subleases or
operate as an assignment to Landlord of any or all of such subleases. Each
permitted Transferee shall assume and be deemed to assume this Lease and shall
be and remain liable jointly and severally with Tenant for payment of Rent (or
with respect to a sublease, rent in the amount set forth in the sublease) and
for the due performance of, and compliance with all the terms, covenants,
conditions and agreements herein contained on Tenant’s part to be performed or
complied with, for that portion of the Term of this Lease on and following the
date of such Transfer (and if a sublease, to the extent relating to the space so
sublet). No Transfer shall affect the continuing primary liability of Tenant
(which, following assignment, shall be joint and several with the assignee), and
Tenant shall not be released from performing any of the terms, covenants and
conditions of this Lease. An assignee of Tenant shall become directly liable to
Landlord for all obligations of Tenant hereunder, but no Transfer by Tenant
shall relieve Tenant of any obligations or liability under this Lease whether
occurring before or after such consent, assignment, subletting or other
Transfer. The acceptance of any or all of the Rent by Landlord from any other
person (whether or not such person is an occupant of the Premises) shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any Transfer. If Tenant is a business entity, the direct or indirect
transfer of more than fifty percent (50%) of the ownership interest of the
entity (whether in a single transaction or in the aggregate through more than
one transaction) shall be deemed a Transfer (provided, however, that
(i) issuances (in the aggregate) by Tenant of equity accounting for forty-nine
percent (49%) or less of the ownership interest of Tenant shall not be taken
into account in determining if a deemed Transfer has occurred and (ii) the
initial public offering of Tenant’s stock on a nationally recognized stock
exchange shall not be deemed a Transfer under this Lease) and shall be subject
to all the provisions hereof and in such event, it shall be a condition to
Landlord’s consent to such ownership change that such entities or persons
acquiring such ownership interest assume, as a primary obligor, all rights and
obligations of Tenant under this Lease (and such entities and persons shall
execute all documents reasonably required to effectuate such assumption). Any
and all options, first rights of refusal, tenant improvement allowances and
other similar rights granted to Tenant in this Lease, if any, shall not be
assignable by Tenant unless expressly authorized in writing by Landlord (which
shall be in Landlord’s sole discretion). Any transfer made without Landlord’s
prior written consent, shall, at Landlord’s option, be null, void and of no
effect, and shall, at Landlord’s option, constitute a material default by Tenant
of this Lease. As Additional Rent hereunder, Tenant shall pay to Landlord each
time it requests a Transfer, an administrative fee in the amount of one thousand
dollars ($1,000) and, in addition, Tenant shall promptly reimburse Landlord for
out of pocket legal and other reasonable expenses incurred by Landlord in
connection with any actual or proposed Transfer.
     12.5 Recapture. Landlord may recapture the Subject Space described in the
Tenant’s Notice if, and only if, Tenant is seeking to sublet more than fifty
percent (50%) of the Premises for a period equal to or greater than eighty
percent (80%) of the remainder of the Term, by giving written notice of
recapture to Tenant; provided any such written notice to Tenant shall be given
by Landlord within the time periods provided for such written notice in
Paragraph 12.2 of this Lease. If such written recapture notice is given, it
shall serve to terminate this Lease with respect to the proposed Subject Space,
or, if the proposed Subject Space covers all the Premises, it shall serve to
terminate the entire Term of this Lease, in either case, as of the Proposed
Effective Date. However, no termination of this Lease with respect to part or
all of the Premises shall become effective without the prior written consent,
where necessary, of the holder of each deed of trust encumbering the Premises or
any other portion of the R&D Park. If this Lease is terminated pursuant to the
foregoing provisions with respect to less than the entire Premises, the Rent
shall be adjusted on the basis of the proportion of rentable square feet
retained by Tenant to the rentable square feet originally demised and this Lease
as so amended shall continue thereafter in full force and effect.
Notwithstanding anything to the contrary contained in this Lease, within ten
(10) business days after Tenant’s receipt of such written recapture notice,
Tenant may deliver to Landlord a written withdrawal notice which shall negate
and void for all purposes Tenant’s request for consent which shall be treated as
never having been given.
     12.6 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration payable by such Transferee which either
initially or over the term of the Transfer exceeds the Rent or pro

15



--------------------------------------------------------------------------------



 



rata portion of the Rent, as the case may be, for such space reserved in the
Lease less all reasonable and actual legal fees and leasing commissions incurred
by Tenant in connection with such Transfer.
     12.7 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.
     12.8 Special Transfer Prohibitions. Notwithstanding anything set forth
above to the contrary, Tenant may not (a) sublet the Premises or assign this
Lease to any person or entity in which Landlord owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Internal Revenue Code (the “Code”); or (b) sublet the
Premises or assign this Lease in any other manner which could cause any portion
of the amounts received by Landlord pursuant to this Lease or any sublease to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or which could cause any other income received by Landlord
to fail to qualify as income described in Section 856(c)(2) of the Code.
     12.9 Affiliates. The assignment or subletting by Tenant of all or any
portion of this Lease or the Premises to (i) a parent or subsidiary of Tenant,
or (ii) any person or entity which controls, is controlled by or under the
common control with Tenant, or (iii) any entity which purchases all or
substantially all of the assets of Tenant, or (iv) any entity into which Tenant
is merged or consolidated (all such persons or entities described in clauses
(i), (ii), (iii) and (iv) being sometimes herein referred to as “Affiliates”)
shall not be subject to obtaining Landlord’s prior consent and no Transfer
Premium shall be payable, provided in all instances that:
          (a) any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Article 12;
          (b) Tenant gives Landlord prior notice of any such assignment or
sublease to an Affiliate, except solely for those assignments or subleases in
connection with which any applicable law precludes Tenant’s delivery to Landlord
of prior notice of said assignment or sublease then, in all such instances,
Tenant shall deliver to Landlord subsequent notice of said assignment or
sublease within ten (10) days following the first (1st) day on which Tenant is
permitted by law to deliver notice of such assignment or sublease to Landlord;
          (c) the successor of Tenant shall have, at the time of Transfer to an
Affiliate, a tangible net worth and net assets, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding goodwill
as an asset), which is sufficient to meet the obligations of Tenant under this
Lease, as reasonably determined by Landlord;
          (d) any such assignment or sublease shall be subject to all of the
terms and provisions of this Lease, and such assignee or sublessee (i.e. any
such Affiliate), other than in the case of an Affiliate resulting from a merger
or consolidation, shall assume, in a written document reasonably satisfactory to
Landlord and delivered to Landlord upon or prior to the effective date of such
assignment or sublease, all the obligations of Tenant under this Lease; and
          (e) Tenant and any guarantor shall remain fully liable for all
obligations to be performed by Tenant under this Lease, except in the event of a
merger.
13. Default; Remedies.
     13.1 Default. The occurrence of any one of the following events shall
constitute an event of default on the part of Tenant (“Default”):
          (a) The abandonment of the Premises by Tenant (as defined in
California Civil Code Section 1951.3);
          (b) Failure to pay any installment of Base Rent, Additional Rent, or
any other monies due and payable hereunder, said failure continuing for a period
of 5 business days after

16



--------------------------------------------------------------------------------



 



receipt of Landlord’s written notice that such amount is due. Tenant agrees that
any such written notice delivered by Landlord shall, to the fullest extent
permitted by law, serve as the statutorily required notice under applicable law
to the extent Tenant fails to cure such failure to pay within such 5 business
day period. In addition to the foregoing, Tenant agrees to notice and service of
notice as provided for in accordance with applicable statutory requirements;
          (c) A general assignment by Tenant or any guarantor for the benefit of
creditors;
          (d) The filing of a voluntary petition of bankruptcy by Tenant or any
guarantor; the filing of a voluntary petition for an arrangement; the filing of
a petition, voluntary or involuntary, for reorganization; or the filing of an
involuntary petition by Tenant’s creditors or guarantors;
          (e) Receivership, attachment, or other judicial seizure of the
Premises or all or substantially all of Tenant’s assets on the Premises;
          (f) Failure of Tenant to maintain insurance as required by
Paragraph 8.2, provided Landlord has notified Tenant of a violation of
Paragraph 8.2 and Tenant has failed to cure such violation within 10 business
days of such notice;
          (g) Any breach by Tenant of its covenants under Paragraph 6.2 and such
breach remains uncured for 10 business days following written notice from
Landlord;
          (h) Failure in the performance of any of Tenant’s covenants,
agreements, or obligations hereunder (except those failures specified as events
of Default in other Paragraphs of this Paragraph 13.1 which shall be governed by
such other Paragraphs), which failure continues for 10 business days after
written notice thereof from Landlord to Tenant; provided that, if Tenant has
exercised reasonable diligence to cure such failure and such failure cannot be
cured within such 10 business-day period despite reasonable diligence, Tenant
shall not be in default under this subparagraph unless Tenant fails thereafter
diligently and continuously to prosecute the cure to completion;
          (i) Any transfer of a substantial portion of the assets of Tenant, or
any incurrence of a material obligation by Tenant, unless such transfer or
obligation is undertaken or incurred in the ordinary course of Tenant’s
business, or in good faith for equivalent consideration, or with Landlord’s
consent; and
          (j) The default of any guarantors of Tenant’s obligations hereunder
under any guaranty of this Lease, or the attempted repudiation or revocation of
any such guaranty.
     13.2 Remedies. In the event of any Default by Tenant, Landlord shall have
any or all of the following remedies:
          (a) Termination. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the immediate option to terminate this
Lease and all rights of Tenant hereunder by giving written notice of such
intention to terminate. In the event that Landlord shall elect to so terminate
this Lease then Landlord may recover from Tenant:
               (1) the worth at the time of award of any unpaid Rent and any
other sums due and payable which have been earned at the time of such
termination; plus
               (2) the worth at the time of award of the amount by which the
unpaid Rent and any other sums due and payable which would have been earned
after termination until the time of award exceeds the amount of such rental loss
Tenant proves could have been reasonably avoided; plus
               (3) the worth at the time of award of the amount by which the
unpaid Rent and any other sums due and payable for the balance of the term of
this Lease after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; plus

17



--------------------------------------------------------------------------------



 



               (4) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom, including, without limitation, any costs or expenses incurred by
Landlord (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, the Premises or any
portion thereof, including such acts for reletting to a new lessee or lessees;
(iii) for leasing commissions; or (iv) for any other costs necessary or
appropriate to relet the Premises; plus
               (5) such reasonable attorneys’ fees incurred by Landlord as a
result of a Default, and costs in the event suit is filed by Landlord to enforce
such remedy; and plus
               (6) at Landlord’s election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by applicable
law. As used in subparagraphs (1) and (2) above, the “worth at the time of
award” is computed by allowing interest at an annual rate equal to ten percent
(10%) per annum or the maximum rate permitted by law, whichever is less. As used
in subparagraph (3) above, “the worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any Default of
Tenant hereunder.
          (b) Continuation of Lease. In the event of any Default by Tenant, then
in addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided tenant has
the right to sublet or assign, subject only to reasonable limitations).
          (c) Re-entry. In the event of any Default by Tenant, Landlord shall
also have the right, with or without terminating this Lease, in compliance with
applicable law, to re-enter the Premises and remove all persons and property
from the Premises; such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant.
          (d) Reletting. In the event of the abandonment of the Premises by
Tenant or in the event that Landlord shall elect to re-enter or shall take
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, then if Landlord does not elect to terminate this Lease
as provided in Paragraph a, Landlord may from time to time, without terminating
this Lease, relet the Premises or any part thereof for such term or terms and at
such rental or rentals and upon such other terms and conditions as Landlord in
its sole discretion may deem advisable with the right to make alterations and
repairs to the Premises. In the event that Landlord shall elect to so relet,
then rentals received by Landlord from such reletting shall be applied in the
following order: (1) to reasonable attorneys’ fees incurred by Landlord as a
result of a Default and costs in the event suit is filed by Landlord to enforce
such remedies; (2) to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord; (3) to the payment of any costs of such
reletting; (4) to the payment of the costs of any alterations and repairs to the
Premises; (5) to the payment of Rent due and unpaid hereunder; and (6) the
residue, if any, shall be held by Landlord and applied in payment of future Rent
and other sums payable by Tenant hereunder as the same may become due and
payable hereunder. Should that portion of such rentals received from such
reletting during any month, which is applied to the payment of Rent hereunder,
be less than the Rent payable during the month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly. Tenant shall also pay to Landlord, as soon as ascertained, any
costs and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.
          (e) Termination. No re-entry or taking of possession of the Premises
by Landlord pursuant to this Addendum shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination

18



--------------------------------------------------------------------------------



 



by Landlord because of any Default by Tenant, Landlord may at any time after
such reletting elect to terminate this Lease for any such Default.
          (f) Cumulative Remedies. The remedies herein provided are not
exclusive and Landlord shall have any and all other remedies provided herein or
by law or in equity.
          (g) No Surrender. No act or conduct of Landlord, whether consisting of
the acceptance of the keys to the Premises, or otherwise, shall be deemed to be
or constitute an acceptance of the surrender of the Premises by Tenant prior to
the expiration of the Term, and such acceptance by Landlord of surrender by
Tenant shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within five (5) days after
such surrender.
          (h) Notice Provisions Tenant agrees that any notice given by Landlord
pursuant to Paragraph 13.1 of the Lease shall satisfy the requirements for
notice under California Code of Civil Procedure Section 1161, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding. Should Landlord prepare any notice to
Tenant for failure to pay rent, additional rent or perform any other obligation
under the Lease, Tenant shall pay to Landlord, without any further notice from
Landlord, the additional sum of $75.00 which the parties hereby agree represents
a fair and reasonable estimate of the costs Landlord will incur by reason of
preparing such notice.
     13.3 Late Charges. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Rent and other sums due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges. Accordingly, if any installment of Rent or
other sum due from Tenant shall not be received by Landlord or Landlord’s
designee within 4 days after such amount shall be due, then, without any
requirement for notice to Tenant, Tenant shall pay to Landlord a late charge
equal to 5% of such overdue amount. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s Default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder, provided that, Landlord will not impose
any late fee upon the first late payment of Rent, if any, during each 12 month
period following the Commencement Date unless Tenant fails to make the
applicable payment within five (5) business days after written notice of such
delinquency is given by Landlord. In addition, should Landlord be unable to
negotiate any payment made by Tenant on the first attempt by Landlord and
without any notice to Tenant, Tenant shall pay to Landlord a fee of $50.00 per
item which the parties hereby agree represents a fair and reasonable estimate of
the costs Landlord will incur by reason of Landlord’s inability to negotiate
such item(s).
14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of exercise of said power (all
of which are herein called “Condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Premises, or
more than 25% of the portion of the Common Areas designated for Tenant’s
parking, is taken by condemnation, Tenant may, at Tenant’s option, to be
exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession), terminate this
Lease as of the date the condemning authority takes such possession. If Tenant
does not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in the same proportion as the
rentable floor area of the Premises taken bears to the total rentable floor area
of the Premises. No reduction of Base Rent shall occur if the condemnation does
not apply to any portion of the Premises. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat

19



--------------------------------------------------------------------------------



 



of the exercise of such power shall be the property of Landlord; provided,
however, that Tenant shall be entitled to any compensation, separately awarded
to Tenant, for Tenant’s relocation expenses and/or loss of Tenant’s trade
fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages in the
condemnation matter, repair any damage to the Premises caused by such
condemnation authority.
15. Estoppel Certificate and Financial Statements.
     15.1 Estoppel Certificate. Each party (herein referred to as “Responding
Party”) shall within 10 days after written notice from the other Party (the
“Requesting Party”) execute, acknowledge, and deliver to the Requesting Party,
to the extent it can truthfully do so, an estoppel certificate in a form
reasonably acceptable to Landlord, or any of Landlord’s lenders or any
prospective purchasers of the Premises or the R&D Park as the case may be, plus
such additional information, confirmation, and statements as be reasonably
requested by the Requesting Party. Should Tenant fail to deliver an executed and
acknowledged estoppel certificate to Landlord as prescribed herein, Tenant
hereby authorizes Landlord to act as Tenant’s attorney-in-fact in executing such
estoppel certificate.
     15.2 Financial Statement. If Landlord desires to finance, refinance, or
sell the Building, R&D Park, or any part thereof, Tenant and all Guarantors
shall deliver to any potential lender or purchaser designated by Landlord such
financial statements of Tenant and such Guarantors as may be reasonably required
by such lender or purchaser, including but not limited to Tenant’s financial
statements for the past 3 years. All such financial statements shall be received
by Landlord and such lender or purchaser in confidence and shall be used only
for the purposes herein set forth.
16. Additional Covenants and Provisions.
     16.1 Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall not affect the validity
of any other provision hereof.
     16.2 Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder not received by Landlord within 10 days following the date on which it
was due shall bear interest from the date due at 12% per annum, but not
exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.
     16.3 Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.
     16.4 Landlord Liability. Tenant, its successors, and assigns shall not
assert nor seek to enforce any claim for breach of this Lease against any of
Landlord’s assets other than Landlord’s interest in the R&D Park. Tenant agrees
to look solely to such interest for the satisfaction of any liability or claim
against Landlord under this Lease. In no event whatsoever shall Landlord (which
term shall include, without limitation, any general or limited partner,
trustees, beneficiaries, officers, directors, or stockholders of Landlord) ever
be personally liable for any such liability.
     16.5 Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements

20



--------------------------------------------------------------------------------



 



contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.
     16.6 Notice Requirements. All notices required or permitted by this Lease
shall be in writing and may be delivered in person (by hand, messenger, or
courier service) or may be sent by certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission during
normal business hours, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 16.6. The addresses noted adjacent to a
Party’s signature on this Lease shall be that Party’s address for delivery or
mailing of notice purposes. Either Party may by written notice to the other
specify a different address for notice purposes, except that upon Tenant’s
taking possessing of the Premises, the Premises shall constitute Tenant’s
address for the purpose of mailing or delivering notices to Tenant. A copy of
all notices required or permitted to be given to Landlord hereunder shall be
concurrently transmitted to such party or parties at such addresses as Landlord
may from time to time hereafter designate by written notice to Tenant.
     16.7 Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. Notices
delivered by United States Express Mail or an overnight courier that guarantees
next day delivery shall be deemed given 24 hours after delivery of the same to
the United States Postal Service or courier. If any notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via hand or overnight
delivery or certified mail. If notice is received on a Saturday, Sunday, or
legal holiday, it shall be deemed received on the next business day.
     16.8 Waivers. No waiver by Landlord of a Default by Tenant shall be deemed
a waiver of any other term, covenant, or condition hereof, or of any subsequent
Default by Tenant of the same or any other term, covenant, or condition hereof.
In addition the acceptance by Landlord of any rent or other payment after it is
due, whether or not a notice of default has been served or any action
(including, without limitation, an unlawful detainer action) has been filed by
Landlord thereon, shall not be deemed a waiver of Landlord’s rights to proceed
on any notice of default or action which has been filed against Tenant based
upon Tenant’s breach of the Lease.
     16.9 Holdover. Tenant has no right to retain possession of the Premises or
any part thereof beyond the expiration or earlier termination of this Lease. If
Tenant holds over with the consent of Landlord: (a) the Base Rent payable shall
be increased to 150% of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination; (b) Tenant’s right to
possession shall terminate on 30 days notice from Landlord; and (c) all other
terms and conditions of this Lease shall continue to apply. Nothing contained
herein shall be construed as a consent by Landlord to any holding over by
Tenant. Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all claims, demands, actions, losses, damages, obligations,
costs, and expenses, including, without limitation, attorneys’ fees incurred or
suffered by Landlord by reason of Tenant’s failure to surrender the Premises on
the expiration or earlier termination of this Lease in accordance with the
provisions of this Lease.
     16.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies in
law or in equity.
     16.11 Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors, and assigns, and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.
     16.12 Landlord. The covenants and obligations contained in this Lease on
the part of Landlord are binding on Landlord, its successors, and assigns only
during their respective period of ownership of an interest in the Building. In
the event of any transfer or transfers of such title to the Building, Landlord
(and, in the case of any subsequent transfers or conveyances, the then grantor)
shall be concurrently freed and relieved from and after the date of such
transfer or

21



--------------------------------------------------------------------------------



 



conveyance, without any further instrument or agreement, of all liability with
respect to the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed, provided that the
transferee, successor or assignee has agreed in writing to assume all
liabilities and obligations of the Landlord under this Lease first arising or
accruing after the date of transfer.
     16.13 Attorneys’ Fees and Other Costs. If any Party brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding shall be entitled
to reasonable attorneys’ fees. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought. Landlord shall be entitled to attorneys’ fees, costs, and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting breach. Tenant shall reimburse
Landlord on demand for all reasonable legal, engineering, and other professional
services expenses incurred by Landlord in connection with all requests by Tenant
or any lender of Tenant for consent, waiver or approval of any kind.
     16.14 Landlord’s Access; Showing Premises; Repairs. Landlord and Landlord’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon reasonable notice for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements, or additions to the Premises or
to the Building, as Landlord may reasonably deem necessary. Landlord may at any
time place on or about the Premises or Building any ordinary “For Sale” signs,
and Landlord may at any time during the last 180 days of the term hereof place
on or about the Premises any ordinary “For Lease” signs. All such activities of
Landlord shall be without abatement of rent or liability to Tenant.
     16.15 Signs. Tenant shall not place any signs at or upon the exterior of
the Premises or the Building, except that Tenant may, with Landlord’s prior
written consent, install (but not on the roof) such signs as are reasonably
required to advertise Tenant’s own business so long as such signs are in a
location designated by Landlord and comply with sign ordinances and the signage
criteria established for the R&D Park by Landlord. Within ten (10) days
following approval of the signage criteria by applicable governmental
authorities, Landlord shall deliver to Tenant the signage criteria for the R&D
Park.
     16.16 Termination; Merger. Unless specifically stated otherwise in writing
by Landlord, the voluntary or other surrender of this Lease by Tenant, the
mutual termination or cancellation hereof, or a termination hereof by Landlord
for Default by Tenant, shall automatically terminate any sublease or lesser
estate in the Premises; provided, however, Landlord shall, in the event of any
such surrender, termination, or cancellation, have the option to continue any
one or all of any existing subtenancies. Landlord’s failure within 10 days
following any such event to make a written election to the contrary by written
notice to the holder of any such lesser interest shall constitute Landlord’s
election to have such event constitute the termination of such interest.
     16.17 Quiet Possession. Upon payment by Tenant of the Base Rent and
Additional Rent for the Premises and the performance of all of the covenants,
conditions, and provisions on Tenant’s part to be observed and performed under
this Lease, Tenant shall have quiet possession of the Premises for the entire
term hereof, subject to all of the provisions of this Lease.
     16.18 Subordination; Attornment; Non-Disturbance.
          (a) Subordination. This Lease shall be subject and subordinate to any
ground lease, mortgage, deed of trust, or other hypothecation or mortgage
(collectively, “Mortgage”) now or hereafter placed by Landlord upon the real
property of which the Premises are a part, to any and all advances made on the
security thereof, and to all renewals, modifications, consolidations,
replacements, and extensions thereof. Tenant agrees that any person holding any
Mortgage shall have no duty, liability, or obligation to perform any of the
obligations of Landlord under this Lease. In the event of Landlord’s default
with respect to any such obligation, Tenant will give any Lender, whose name and
address have previously been furnished in writing to Tenant, notice of a default
by Landlord. Tenant may not exercise any remedies for default by Landlord unless
and until Landlord and the Lender shall have received

22



--------------------------------------------------------------------------------



 



written notice of such default and a reasonable time (not less than 90 days)
shall thereafter have elapsed without the default having been cured. If any
Lender shall elect to have this Lease superior to the lien of its Mortgage and
shall give written notice thereof to Tenant, this Lease shall be deemed prior to
such Mortgage. The provisions of a Mortgage relating to the disposition of
condemnation and insurance proceeds shall prevail over any contrary provisions
contained in this Lease.
          (b) Attornment. Subject to the nondisturbance provisions of
subparagraph (c) of this Paragraph 16.18, Tenant agrees to attorn to a Lender or
any other party who acquires ownership of the Premises by reason of a
foreclosure of a Mortgage. In the event of such foreclosure, such new owner
shall not: (i) be liable for any act or omission of any prior landlord or with
respect to events occurring prior to acquisition of ownership, (ii) be subject
to any offsets or defenses which Tenant might have against any prior Landlord,
or (iii) be liable for security deposits or be bound by prepayment of more than
one month’s rent.
          (c) Non-Disturbance. With respect to any Mortgage entered into by
Landlord after the execution of this Lease, Tenant’s subordination of this Lease
shall be subject to receiving assurance (a “nondisturbance agreement”) from the
Mortgage holder that Tenant’s possession and this Lease will not be disturbed so
long as Tenant is not in default and attorns to the record owner of the
Premises. Landlord hereby discloses to Tenant that, as of the date of this
Lease, no Mortgage encumbers the R&D Park.
          (d) Self-Executing. The agreements contained in this Paragraph 16.18
shall be effective without the execution of any further documents; provided,
however, that upon written request from Landlord or a Lender in connection with
a sale, financing, or refinancing of Premises, Tenant and Landlord shall execute
such further writings as may be reasonably required to separately document any
such subordination or nonsubordination, attornment, and/or nondisturbance
agreement, as is provided for herein. Landlord is hereby irrevocably vested with
full power to subordinate this Lease to a Mortgage.
     16.19 Rules and Regulations. Tenant agrees that it will abide by, and to
cause its employees, suppliers, shippers, customers, tenants, contractors, and
invitees to abide by, all reasonable rules and regulations (“Rules and
Regulations”) which Landlord may make from time to time for the management,
safety, care, and cleanliness of the Common Areas, the parking and unloading of
vehicles, and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the R&D Park and their invitees.
The current Rules and Regulations are attached hereto as Exhibit E. Landlord
shall not be responsible to Tenant for the noncompliance with said Rules and
Regulations by other tenants of the R&D Park.
     16.20 Security Measures. Tenant acknowledges that the rental payable to
Landlord hereunder does not include the cost of guard service or other security
measures. Landlord has no obligations to provide same. Tenant assumes all
responsibility for the protection of the Premises, Tenant, its agents, and
invitees and their property from the acts of third parties.
     16.21 Reservations. Landlord reserves the right to grant such easements
that Landlord deems necessary and to cause the recordation of parcel maps, so
long as such easements and maps do not unreasonably interfere with the use of
the Premises by Tenant. Tenant agrees to sign any documents reasonably requested
by Landlord to effectuate any such easements or maps. Tenant further agrees that
Landlord may at any time following the execution of this Lease, either directly
or through Landlord’s agents, identify Tenant’s name in any marketing materials
relating to the Building or Landlord’s portfolio and/or make press releases or
other announcements regarding the leasing of the Premises by Tenant, and Tenant
hereby waives any and all claims in connection therewith.
     16.22 Conflict. Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.
     16.23 Offer. Preparation of this Lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

23



--------------------------------------------------------------------------------



 



     16.24 Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification.
     16.25 Multiple Parties. Except as otherwise expressly provided herein, if
more than one person or entity is named herein as Tenant, the obligations of
such persons shall be the joint and several responsibility of all persons or
entities named herein as such Tenant.
     16.26 Authority. Each person signing on behalf of Landlord or Tenant
warrants and represents that she or he is authorized to execute and deliver this
Lease and to make it a binding obligation of Landlord or Tenant.
     16.27 Recordation. Tenant shall not record this Lease or a short form
memorandum hereof.
     16.28 Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep and
maintain such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Tenant’s financial, legal and space planning consultants.
     16.29 Landlord Renovations. Tenant acknowledges that Landlord may from time
to time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, the “Renovations”) portions of the Building, Premises, Common
Areas and the R&D Park, including without limitation, systems and equipment,
roof, and structural portions of the same. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit or eliminate access to portions of the R&D
Park, including portions of the Common Areas, or perform work in the Building,
which work may create noise, dust or leave debris in the Building. Tenant hereby
agrees that such Renovations and Landlord’s actions in connection with such
Renovations shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent. Landlord shall have no responsibility,
or for any reason be liable to Tenant, for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s Property,
Alterations or improvements resulting from the Renovations or Landlord’s actions
in connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations, provided that Landlord has used reasonable commercial efforts to
avoid interfering with Tenant’s conduct of its business.
     16.30 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE PARTIES
HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
THE BUILDING OR THE PARK, AND/OR ANY CLAIM OF INJURY, LOSS OR DAMAGE.
     16.31 Backup Generator. Tenant shall have the right (but only to the extent
permitted by the City of Sunnyvale and all agencies and governmental authorities
having jurisdiction thereof), at Tenant’s sole cost and expense, to construct,
maintain and operate an enclosed equipment area (the “Equipment Area”), in a
location outside of the Building designated by Landlord, to house equipment
exclusively serving the Premises, including an emergency generator, UPS battery
systems and related appurtenances (collectively, the “Generator Equipment”)
subject to the following:
          (a) The precise location, size and configuration of the Equipment Area
shall
               (i) be subject to Landlord’s prior written approval, not to be
unreasonably withheld and
               (ii) promote the safety, aesthetics and efficiency of the
Generator Equipment; provided, all of the Generator Equipment and any
maintenance or modifications

24



--------------------------------------------------------------------------------



 



thereto or placement thereof, and all utilities used in connection therewith
shall be at Tenant’s sole cost and expense, contained visually within a fully
enclosed area, installed and operated to Landlord’s reasonable specifications,
and installed, maintained, operated and removed in accordance with the terms of
the Lease, all Applicable Requirements and all Recorded Matters, and the prior
rights of any other tenant or occupant in the R&D Park.
          (b) Tenant shall, at its sole cost and expense, obtain all licenses
and permits necessary to install and operate the Generator Equipment within the
Equipment Area prior to installing or performing any work with respect to the
Generator Equipment or Equipment Area. Tenant shall obtain Landlord’s prior
written consent before making any modifications to the Equipment Area.
          (c) No additional Base Rent shall be paid by Tenant for use of the
Equipment Area or Generator Equipment; provided, Tenant shall be solely
responsible to pay for all utilities, including without limitation electricity,
used in connection with the Generator Equipment or Equipment Area.
          (d) The Generator Equipment shall remain the property of Tenant and
Tenant shall remove the Generator Equipment upon the expiration or earlier
termination of the Lease. Tenant shall restore the Equipment Area and any other
portion of the Building or R&D Park affected by the Generator Equipment to its
original condition upon the removal of the Generator Equipment, excepting
ordinary wear and tear. Tenant shall promptly repair any damage to the Building
and the R&D Park caused by Tenant or the use, operation, installation, repair,
maintenance, alteration or removal of the Generator Equipment. In connection
with the removal of the Generator Equipment and when required by any federal,
state, or local regulatory authority, Tenant shall perform, at its sole expense,
an environmental site assessment acceptable to Landlord to determine the extent,
if any, of contamination of the Premises and R&D Park and shall, at its sole
expense, clean up, remove, and remediate all Hazardous Substances in, on, under
or about the Premises or the R&D Park that may have been caused by the Generator
Equipment.
          (e) Tenant may not assign, lease, rent, sublet or otherwise transfer
any of its interest in the Equipment Area or the Generator Equipment except
together with the remainder of all of the Premises as more particularly set
forth in Section 12 of the Lease.
          (f) Each of the other provisions of this Lease shall be applicable to
the Equipment Area and the use of the Generator Equipment by Tenant, including
without limitation, Sections 6, 7 and 8 of the Lease.
          (g) Anything to the contrary contained herein notwithstanding, if,
during the Term, as such Term may be extended, Landlord, in its reasonable
judgment, believes that the Generator Equipment poses a human health or
environmental hazard that cannot be remediated or has not been remediated within
ten (10) days after Tenant has been notified thereof, then Tenant shall
immediately cease all operation of the Generator Equipment and Tenant shall
remove all of the Generator Equipment within thirty (30) days thereafter. To the
best of Tenant’s knowledge, Tenant represents to Landlord that the use of the
Generator Equipment will not pose a human health or environmental hazard.
          (h) Tenant shall not use the Generator Equipment, the Equipment Area
or any other portion of the Project in any way which interferes with the use of
the R&D Park by Landlord, or other tenants or licensees of Landlord or any other
occupant of the R&D Park. Such interference shall be deemed a material breach by
the Tenant under the Lease, and Tenant shall, within five (5) days of written
notice from Landlord, be responsible for terminating said interference. In the
event any such interference does not cease within five (5) days of Landlord’s
written notice, Tenant acknowledges that continuing interference may cause
irreparable injury and, Tenant shall immediately cease all operation of the
Generator Equipment and Tenant shall remove all of the Generator Equipment
within thirty (30) days thereafter.
          (i) Tenant shall be responsible for insuring the Generator Equipment
pursuant to Section 8 of the Lease and Landlord shall have no responsibility
therefor.
          (j) Tenant shall indemnify, defend (by counsel reasonably acceptable
to Landlord) and hold harmless Landlord and all of Landlord’s Entities from any
and all claims,

25



--------------------------------------------------------------------------------



 



demands, liabilities, damages, judgments, costs and expenses (including
reasonable attorneys’ fees) any of such Landlord’s Entities may suffer or incur
arising out of or related to the installation, use, operation, maintenance,
replacement and/or removal of the Generator Equipment or any portion thereof.
          (k) If requested by Landlord, Tenant shall obtain for the benefit of
Landlord a separate policy of environmental insurance to provide coverage
against any and all damage to property or injury or death to persons as a result
of the Generator Equipment, and Tenant shall provide written evidence of such
coverage within ten (10) days after request by Landlord.
          (l) Tenant shall maintain all reports, inventory and other records,
test results, permits and all other data and information required under
applicable law for the installation, use and operation of the Generator
Equipment, and upon request of Landlord, shall provide a copy of all such
reports, records, test results and other information without cost or expense to
Landlord.
     16.32 Roof Space Equipment. Tenant shall have the right (but only to the
extent permitted by the City of Sunnyvale and all agencies and governmental
authorities having jurisdiction thereof), at Tenant’s sole cost and expense, to
install, operate and maintain (including roof access for such maintenance
purposes) satellite or wireless communication equipment along with any necessary
cables (collectively, the “Equipment”) on a portion of the roof of the Building
to be designated by Landlord (“Roof Space”) for the Term of the Lease. The
location and size of the Equipment shall be subject to Landlord’s written
approval, not to unreasonably withheld and which best promotes the safety,
aesthetics and efficiency of the Equipment; provided, all of the Equipment and
any modifications thereto or placement thereof shall be (i) at Tenant’s sole
cost and expense, (ii) contained visually within the roof screen,
(iii) installed and operated to Landlord’s reasonable specifications, and
(iv) installed, maintained, operated and removed in accordance with all Recorded
Matters and Applicable Requirements. Landlord shall cooperate reasonably with
Tenant to modify the roof screen placement (subject to all Applicable
Requirements and Recorded Matters) if required for signal quality and other
reasonable considerations; provided, the cost of all such modifications shall be
the responsibility of Tenant. All modifications to the Building, including the
Roof Space, if any, shall be reasonably approved by Landlord in writing prior to
commencement of any work with respect to the Equipment. No additional rent shall
be paid by Tenant for use of the Roof Space and operation of the Equipment. The
Equipment shall remain the property of Tenant and Tenant shall remove the
Equipment upon the expiration or earlier termination of the Lease. Tenant shall
restore the Roof Space and any other portion of the Buildings affected by the
Equipment to its original condition, excepting ordinary wear and tear. Tenant
may not assign, lease, rent, sublet or otherwise transfer any of its interest in
the Roof Space or the Equipment. Each of the other provisions of this Lease
shall be applicable to the Equipment and the use of the Roof Space by Tenant.
The Equipment shall comply with all-non-interference rules of the Federal
Communications Commission. If applicable, Tenant shall provide to Landlord a
copy of (i) the Federal Communications Commission (or other agency) grant which
has awarded frequencies to Tenant and (ii) a list of Tenant’s frequencies.
Anything to the contrary contained herein notwithstanding, if, during the Lease
Term, as such Term may be extended, Landlord, in its reasonable judgment,
believes that the Equipment poses a human health or environmental hazard that
cannot be remediated or has not been remediated within ten (10) days after
Tenant has been notified thereof, then Tenant shall immediately cease all
operations of the Equipment and Tenant shall remove all of the Equipment within
thirty (30) days thereafter. To the best of Tenant’s knowledge, Tenant
represents to Landlord that the Equipment shall not emit or project any
electro-magnetic fields which pose a human health or environmental hazard. In
addition, Tenant shall be responsible for insuring the Equipment and Landlord
shall have no responsibility therefor. Tenant shall indemnify, defend (by
counsel reasonably acceptable to Landlord) and hold harmless Landlord from any
and all claims, demands, losses, liabilities, damages, judgments, costs and
expenses (including reasonable attorneys’ fees) Landlord may suffer or incur
arising out of or related to the installation, use, operation, maintenance,
replacement and/or removal of the Equipment or any portion thereof or any roof
access for purposes of maintaining the Equipment.
///signature page follows///

26



--------------------------------------------------------------------------------



 



///continued from previous page///
     The parties hereto have executed this Lease at the place and on the dates
specified below their respective signatures.

                      LANDLORD       TENANT         Headlands Realty
Corporation,       Omneon Video Networks, Inc.,     a Maryland Corporation      
a Delaware corporation      
By:
  /s/ Doug McGregor
 
Doug McGregor      
By:  
/s/ Jonathan Turk
 
   
Its:
  Vice President       Its:   Vice President Operations      
Date:
  06/24/08       Date:   June 18, 2008    
 
                   
 
          By:
Its:   /s/ Patrick Pomroy
 
Controller & Vice President      
 
          Date:   June 19, 2008    
 
                    Landlord’s Address:       Tenant’s Address:    
 
                    Headlands Realty Corporation, a Maryland Corporation      
After the Commencement Date     c/o AMB Property Corporationr       The Premises
Address     Pier 1, Bay 1                 San Francisco, California 94111      
Prior to the Commencement Date                     With a copy to:              
 
 
                    Headlands Realty Corporation, a Maryland Corporation        
        c/o AMB Property Corporation                 1360 Willow Road, Suite 100
                Menlo Park, California 94025                

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the chairman of the board, president or vice-president, and the
secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

27



--------------------------------------------------------------------------------



 



Exhibit A
Description of Premises and R&D Park
This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated February      , 2008 (the “Lease”), by and between
Headlands Realty Corporation, a Maryland Corporation (“Landlord”) and Omneon
Video Networks, Inc., a Delaware corporation (“Tenant”) for the leasing of
certain premises commonly known as 1237-1239 East Arques Avenue, Sunnyvale,
California (the “Premises”).
The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. If set forth below (or attached), the
cross-hatched area depicts the Premises within the R&D Park:
[ADD DESCRIPTION OF R&D PARK]
Exhibit A, Page 1

 



--------------------------------------------------------------------------------



 



Exhibit B
Commencement Date Certificate

     
Landlord:
  Headlands Realty Corporation, a Maryland Corporation
 
   
Tenant:
  Omneon Video Networks, Inc., a Delaware corporation
 
   
Lease Date:
  February ___, 2008
 
   
Premises:
  1237-1239 East Arques Avenue, Sunnyvale, California

Tenant hereby accepts the Premises as being in the condition required under the
Lease.
The Commencement Date of the Lease is                     ,          .
The Expiration Date of the Lease is                ,           .



          LANDLORD    
 
        Headlands Realty Corporation,     a Maryland Corporation    
 
       
By:
       
Its:
 
 
   
Date:
 
 
   
 
 
 
   
 
       
 
       
 
       
 
       
 
        Landlord’s Address:    
 
        Headlands Realty Corporation, a Maryland Corporation     c/o AMB
Property Corporation     Pier 1, Bay 1
San Francisco, California 94111    
 
        With a copy to:     Headlands Realty Corporation, a Maryland Corporation
    c/o AMB Property Corporation     1360 Willow Road, Suite 100     Menlo Park,
California 94025    

          TENANT    
 
        Omneon Video Networks, Inc.,     a Delaware corporation    
 
       
By:
       
Its:
 
 
   
Date:
 
 
   
 
 
 
   
 
       
By:
       
Its:
 
 
   
Date:
 
 
   
 
 
 
   
 
        Tenant’s Address:    
 
        After the Commencement Date     The Premises Address    
 
        Prior to the Commencement Date    



If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.
Exhibit B, Page 1

 



--------------------------------------------------------------------------------



 



Exhibit C
Tenant Move-in and Lease Renewal Environmental Questionnaire
for Commercial and Industrial Properties
Property Name: AMB Lakeside Business Center
Premises Address: 1237-1239 East Arques Avenue, Sunnyvale, California
Exhibit C to the Lease Dated February ___, 2008
Between
Headlands Realty Corporation, a Maryland Corporation
(“Landlord”)
and
Omneon Video Networks, Inc., a Delaware corporation
(“Tenant”)
Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner’s Risk Management
Department. Please print clearly and attach additional sheets as necessary.

1.0   Process Information       Describe planned use (new Lease) or existing
operations (lease renewal), and include brief description of manufacturing
processes employed.      
 
     
 
     
 

2.0   Hazardous Materials       Are hazardous materials used or stored? If so,
continue with the next question. If not, go to Section 3.0.

  2.1   Are any of the following materials handled on the property? Yes___ No___
        (A material is handled if it is used, generated, processed, produced,
packaged, treated, stored, emitted, discharged, or disposed.) If so, complete
this section. If this question is not applicable, skip this section and go on to
Section 5.0.

         
o Explosives
  o Fuels   o Oils
o Solvents
  o Oxidizers   o Organics/Inorganics
o Acids
  o Bases   o Pesticides
o Gases
  o PCBs   o Radioactive Materials
o Other (please specify)
       

  2.2   If any of the groups of materials checked in Section 2.1, please list
the specific material(s), use(s), and quantity of each chemical used or stored
on the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

                                                  Physical                      
          State (Solid,                   Number             Liquid, or        
  Container   of   Total Material   Gas)   Usage   Size   Containers   Quantity

Exhibit C, Page 1

 



--------------------------------------------------------------------------------



 



  2.3   Describe the planned storage area location(s) for these materials.
Please include site maps and drawings as appropriate.        
 
       
 
       
 

3.0   Hazardous Wastes       Are hazardous wastes generated? Yes___ No___      
If yes, continue with the next question. If not, skip this section and go to
Section 4.0.

  3.1   Are any of the following wastes generated, handled, or disposed of
(where applicable) on the property?

     
o Hazardous wastes
  o Industrial Wastewater
o Waste oils
  o PCBs
o Air emissions
  o Sludges
o Regulated Wastes
  o Other (please specify)

3.2   List and quantify the materials identified in Question 3-1 of this
section. Attach separate pages as necessary.

                                                  RCRA           Approximate    
    Waste   listed           Monthly   Waste     Generated   Waste?   Source  
Quantity   Characterization   Disposition

  3.3   Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

                          Transporter/Disposal           Transporter (T) or    
Facility Name   Facility Location   Disposal (D) Facility   Permit Number

                3.4     Are pollution controls or monitoring employed in the
process to prevent or minimize the release of wastes into the environment?
Yes___ No___         If so, please describe.        
 
       
 
       
 

4.0   USTS/ASTS

  4.1   Are underground storage tanks (USTs), aboveground storage tanks (ASTs),
or associated pipelines used for the storage of petroleum products, chemicals,
or liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?         Yes___ No___

Exhibit C, Page 2

 



--------------------------------------------------------------------------------



 



      If not, continue with section 5.0. If yes, please describe capacity,
contents, age, type of the USTs or ASTs, as well any associated leak detection /
spill prevention measures. Please attach additional pages if necessary.

                                                                  Associated
Leak                                 Detection / Spill                 Year  
Type (Steel,   Prevention Capacity   Contents   Installed   Fiberglass, etc)  
Measures*

 

*   Note: The following are examples of leak detection / spill prevention
measures:

         
Integrity testing
  Inventory reconciliation   Leak detection system
Overfill spill protection
  Secondary containment   Cathodic protection

  4.2   Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.     4.3   Is the UST/AST registered and
permitted with the appropriate regulatory agencies? Yes___ No___         If so,
please attach a copy of the required permits.     4.4   If this Questionnaire is
being completed for a lease renewal, and if any of the USTs/ASTs have leaked,
please state the substance released, the media(s) impacted (e.g., soil, water,
asphalt, etc.), the actions taken, and all remedial responses to the incident.  
     
 
       
 
       
 
    4.5   If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the property? Yes___ No___         If yes, please
provide any official closure letters or reports and supporting documentation
(e.g., analytical test results, remediation report results, etc.).     4.6   For
Lease renewals, are there any above or below ground pipelines on site used to
transfer chemicals or wastes? Yes___ No___         For new tenants, are
installations of this type required for the planned operations? Yes___ No___    
    If yes to either question, please describe.        
 
       
 
       
 

5.0   Asbestos Containing Building Materials       Please be advised that this
property participates in an Asbestos Operations and Maintenance Program, and
that an asbestos survey may have been performed at the Property. If provided,
please review the information that identifies the locations of known asbestos
containing material or presumed asbestos containing material. All personnel and
appropriate subcontractors should be notified of the presence of these
materials, and informed not to disturb these materials. Any activity that
involves the disturbance or removal of these materials must be done by an
appropriately trained individual/contractor.

Exhibit C, Page 3

 



--------------------------------------------------------------------------------



 



6.0   Regulatory

  6.1   For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations? Yes___ No___         If so, please describe.    
   
 
       
 
       
 
    6.2   For lease renewals, are there any past, current, or pending lawsuits
or administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property? Yes___ No___         If
so, please describe.        
 
       
 
       
 
    6.3   Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit?
Yes___ No___         If so, please attach a copy of this permit.     6.4   For
Lease renewals, have there been any complaints from the surrounding community
regarding facility operations? Yes___No___         Have there been any worker
complaints or regulatory investigations regarding hazardous material exposure at
the facility?
Yes___ No___         If so, please describe status and any corrective actions
taken. Please attach additional pages as necessary.        
 
       
 
       
 
    6.5   Has a Hazardous Materials Business Plan been developed for the site?
Yes___ No___         If so, please attach a copy.     6.6   Are any
environmental documentation, chemical inventory, or management plan required by
the local Fire Department or Health Department? Yes___ No___         If so,
please attach a copy.

Certification
I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

             
 
  Signature:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   
 
  Telephone:        
 
     
 
   

Exhibit C, Page 4

 



--------------------------------------------------------------------------------



 



Please forward the completed questionnaire to:
Mr. Steve Campbell
AMB Property, L.P.
Pier 1, Bay 1
San Francisco, CA 94111
Exhibit C, Page 5

 



--------------------------------------------------------------------------------



 



Exhibit D
Move Out Standards
This “Move Out Standards” (Exhibit D) is dated February ___, 2008, for the
reference purposes only and is made between Headlands Realty Corporation, a
Maryland Corporation (“Landlord”), and Omneon Video Networks, Inc., a Delaware
corporation (“Tenant”), to be a part of that certain Standard Industrial Lease
(the “Lease”) concerning a portion of the Property more commonly known as
1237-1239 East Arques Avenue, Sunnyvale, California (the “Premises”). Landlord
and Tenant agree that the Lease is hereby modified and supplemented as follows:
At the expiration or earlier termination of this Lease, and in addition to any
other provisions of the Lease regarding surrender of the Premises, Tenant shall
surrender the Premises in the same condition as they were upon delivery of
possession thereto under the Lease, reasonable wear and tear excepted, and shall
deliver all keys to Landlord. Before surrendering the Premises, Tenant shall
remove all of its personal property and trade fixtures and such alterations or
additions to the Premises made by Tenant as may be specified for removal by
Landlord. If Tenant fails to remove its personal property, fixtures or
alterations or additions upon the expiration or earlier termination of the
Lease, the same shall be deemed abandoned and shall become the property of
Landlord. Tenant shall be liable to Landlord for all costs and damages incurred
by Landlord in removing, storing or selling such property, fixtures, alterations
or additions and in restoring the Premises to the condition required pursuant to
the Lease.
Notwithstanding anything to the contrary in the Lease, Tenant shall surrender
the Premises, at the time of the expiration or earlier termination of the Lease,
in a condition that shall include, but is not limited to, the following:

         
1.
  Lights:   Office and warehouse lights will be fully operational with all bulbs
functioning.
 
       
2.
  Dock Levelers & Roll-Up Doors:   Should be in good working condition.
 
       
3.
  Dock Seals:   Free of tears and broken backboards repaired.
 
       
4.
  Warehouse Floor:   Free of stains and swept with no racking bolts and other
protrusions left in the floor. Cracks should be repaired with an epoxy or
polymer.
 
       
5.
  Tenant-Installed Equipment & Wiring:   Removed and space returned to original
condition when originally leased. (Remove air lines, junction boxes, conduit,
etc.)
 
       
6.
  Walls:   Sheetrock (drywall) damage should be patched and fire-taped so that
there are no holes in either office or warehouse.
 
       
7.
  Roof:   Any tenant-installed equipment must be removed and roof penetrations
properly repaired by licensed roofing contractor. Active leaks must be fixed and
latest landlord maintenance and repairs recommendation must have been followed.
 
       
8.
  Signs:   All exterior signs must be removed and holes patched and paint
touched up as necessary. All window signs should likewise be removed.
 
       
9.
  Heating & Air Conditioning System:   A written report from a licensed HVAC
contractor within the last three months stating that all evaporative coolers and
HVAC systems are operational and in good and safe operating condition.

Exhibit D, Page 1

 



--------------------------------------------------------------------------------



 



         
10.
  Overall Cleanliness:   Clean windows, sanitize bathroom(s), vacuum carpet and
remove any and all debris from office and warehouse. Remove all pallets and
debris from exterior of Premises.
 
       
11.
  Upon Completion:   Contact Landlord’s property manager to coordinate date of
turning off power, turning in keys, and obtain final Landlord inspection of
Premises which, in turn, will facilitate refund of security deposit.

Exhibit D, Page 2

 



--------------------------------------------------------------------------------



 



Exhibit E
Rules & Regulations
This Exhibit (Exhibit E) is dated February ___, 2008, for the reference purposes
only and is made between Headlands Realty Corporation, a Maryland Corporation
(“Landlord”), and Omneon Video Networks, Inc., a Delaware corporation
(“Tenant”), to be a part of that certain Standard Industrial Lease (the “Lease”)
concerning a portion of the Property more commonly known as 1237-1239 East
Arques Avenue, Sunnyvale, California (the “Premises”). The terms, conditions and
provisions of this Exhibit E are hereby incorporated into and are made a part of
the Lease. Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease.
1. No advertisement, picture or sign of any sort shall be displayed on or
outside the Premises or the Building without the prior written consent of
Landlord. Landlord shall have the right to remove any such unapproved item
without notice and at Tenant’s expense.
2. Tenant shall not regularly park motor vehicles in designated parking areas
after the conclusion of normal daily business activity.
3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.
4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.
5. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, the Building or the Park.
6. Tenant shall not alter any lock or install any new locks or bolts on any
exterior door or electrical room door at the Premises without the prior consent
of Landlord, and as to any interior doors, the locks and bolts of which Tenant
alters, Tenant shall provide Landlord with a copy of all keys necessary to open
such locks and bolts.
7. Tenant agrees not to make any duplicate keys without the prior consent of
Landlord.
8. Tenant shall park motor vehicles in those general parking areas as designated
by Landlord except for loading and unloading. During those periods of loading
and unloading, Tenant shall not unreasonably interfere with traffic flow within
the Park and loading and unloading areas of other Tenants.
9. Tenant shall not disturb, solicit or canvas any occupant of the Building or
Park and shall cooperate to prevent same.
10. No person shall go on the roof without Landlord’s permission, except those
individuals identified by Tenant and approved by Landlord in advance.
11. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other Tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.
12. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight without the prior written consent of
Landlord.
13. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Park or on
streets adjacent thereto.
Exhibit E, Page 1

 



--------------------------------------------------------------------------------



 



14. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.
15. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures at locations approved by Landlord.
16. Tenant shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building, the Park or any of the Common Areas of the foregoing. No
displays or sales of merchandise shall be allowed in the parking lots or other
Common Areas.
17. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Park or any of the Common Areas of the foregoing.
18. Tenant shall not permit any motor vehicles to be washed on any portion of
the Premises or in the Common Areas of the Park, nor shall Tenant permit
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or in the Common Areas of the Park.
Exhibit E, Page 2

 



--------------------------------------------------------------------------------



 



Exhibit F
Tenant Improvements
This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit F
to that certain Lease Agreement dated February ___, 2008 (the “Lease”), by and
between Headlands Realty Corporation, a Maryland Corporation (“Landlord”), and
Omneon Video Networks, Inc., a Delaware corporation (“Tenant”), for the leasing
of certain premises located at 1237-1239 East Arques Avenue, Sunnyvale,
California (the “Premises”). The terms, conditions and provisions of this
Exhibit B are hereby incorporated into and are made a part of the Lease. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms as set forth in the Lease:
1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of the interior tenant improvements (“Tenant Improvements”) to the Premises in
accordance with the terms and conditions of this Exhibit F. The Tenant
Improvements shall not include any (i) of Tenant’s personal property, furniture,
trade fixtures, cabling, furnishings, equipment or similar items or costs
related thereto (except as set forth in Section 5 below with respect to cabling)
or (ii) relocation costs.
2. Tenant Improvement Plans.
     A. Preliminary Plans and Specifications. Promptly after execution of the
Lease, Tenant shall retain a licensed and insured architect (“Architect”) to
prepare preliminary working architectural and engineering plans and
specifications (“Preliminary Plans and Specifications”) for the Tenant
Improvements. Tenant shall deliver the Preliminary Plans and Specifications to
Landlord. The Preliminary Plans and Specifications shall be in sufficient detail
to show locations, types and requirements for all heat loads, people loads,
floor loads, power and plumbing, regular and special HVAC needs, telephone
communications, telephone and electrical outlets, lighting, lighting fixtures
and related power, and electrical and telephone switches. Landlord shall
reasonably approve or disapprove the Preliminary Plans and Specifications within
five (5) days after Landlord receives the Preliminary Plans and Specifications
and, if disapproved, Landlord shall return the Preliminary Plans and
Specifications to Tenant, who shall make all necessary revisions within ten
(10) days after Tenant’s receipt thereof. This procedure shall be repeated until
Landlord approves the Preliminary Plans and Specifications. The approved
Preliminary Plans and Specifications, as modified, shall be deemed the “Final
Preliminary Plans and Specifications”.
     B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
prepare in twenty (20) days following Landlord’s approval of the Final
Preliminary Plans and Specifications the final working architectural and
engineering plans, specifications and drawings, (“Final Plans and
Specifications”) for the Tenant Improvements. Tenant shall then deliver the
Final Plans and Specifications to Landlord. Landlord shall reasonably approve or
disapprove the Final Plans and Specifications within five (5) days after
Landlord receives the Final Plans and Specifications and, if disapproved,
Landlord shall return the Final Plans and Specifications to Tenant who shall
make all necessary revisions within ten (10) days after Tenant’s receipt
thereof. This procedure shall be repeated until Landlord approves, in writing,
the Final Plans and Specifications. The approved Final Plans and Specifications,
as modified, shall be deemed the “Construction Documents”.
     C. Miscellaneous. All deliveries of the Preliminary Plans and
Specifications, the Final Preliminary Plans and Specifications, the Final Plans
and Specifications, and the Construction Documents shall be delivered by
messenger service, by personal hand delivery or by overnight parcel service.
While Landlord has the right to approve the Preliminary Plans and
Specifications, the Final Preliminary Plans and Specifications, the Final Plans
and Specifications, and the Construction Documents, Landlord’s interest in doing
so is to protect the Premises, the Building and Landlord’s interest.
Accordingly, Tenant shall not rely upon Landlord’s approvals and Landlord shall
not be the guarantor of, nor responsible for, the adequacy and correctness or
accuracy of the Preliminary Plans and Specifications, the Final Preliminary
Plans and Specifications, the Final Plans and Specifications, and the
Construction Documents, or the
Exhibit F, Page 1

 



--------------------------------------------------------------------------------



 



compliance thereof with Applicable Requirements, and Landlord shall incur no
liability of any kind by reason of granting such approvals.
     D. Building Standard Work. The Construction Documents shall provide that
the Tenant Improvements to be constructed in accordance therewith must be at
least equal, in quality, to Landlord’s building standard materials, quantities
and procedures then in use by Landlord (“Building Standards”), and shall consist
of improvements which are generic in nature.
     E. Construction Agreements. Tenant hereby covenants and agrees that a
provision shall be included in each and every agreement made with the Architect
and the Contractor with respect to the Tenant Improvements specifying that
Landlord shall be a third party beneficiary thereof, including without
limitation, a third party beneficiary of all covenants, representations,
indemnities and warranties made by the Architect and/or Contractor.
3. Permits. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall obtain all governmental approvals of the Construction
Documents to the full extent necessary for the issuance of a building permit for
the Tenant Improvements based upon such Construction Documents. Tenant at its
sole cost and expense shall also cause to be obtained all other necessary
approvals and permits from all governmental agencies having jurisdiction or
authority for the construction and installation of the Tenant Improvements in
accordance with the approved Construction Documents. Tenant at its sole cost and
expense (subject to the provisions of Paragraph 5 below) shall undertake all
steps necessary to insure that the construction of the Tenant Improvements is
accomplished in strict compliance with all Applicable Requirements relating to
the construction of the Tenant Improvements and the requirements and standards
of any insurance underwriting board, inspection bureau or insurance carrier
insuring the Premises and/or the Building.
4. Construction.
     A. Tenant shall be solely responsible for the construction, installation
and completion of the Tenant Improvements in accordance with the Construction
Documents approved by Landlord and is solely responsible for the payment of all
amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s obligation to contribute the Tenant Improvement
Allowance in accordance with the provisions of Paragraph 5 below. Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents and the
completion schedule reasonably approved by Landlord. No material changes shall
be made to the Construction Documents and the completion schedule approved by
Landlord without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.
     B. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall employ a licensed, insured and bonded general
contractor (“Contractor”) to construct the Tenant Improvements in accordance
with the Construction Documents. The construction contracts between Tenant and
the Contractor and between the Contractor and subcontractors shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Proof that the Contractor is licensed in California, is
bonded as required under California law, and has the insurance specified in
Exhibit F-1, attached hereto and incorporated herein by this reference, shall be
provided to Landlord at the time that Tenant requests approval of the Contractor
from Landlord. Tenant shall comply with or cause the Contractor to comply with
all other terms and provisions of Exhibit F-1.
     C. Prior to the commencement of the construction and installation of the
Tenant Improvements, Tenant shall provide the following to Landlord, all of
which shall be to Landlord’s reasonable satisfaction:
          (i) An estimated budget and cost breakdown for the Tenant
Improvements.
          (ii) Estimated completion schedule for the Tenant Improvements.
          (iii) Copies of all required approvals and permits from governmental
agencies having jurisdiction or authority for the construction and installation
of the Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant
Exhibit F, Page 2

 



--------------------------------------------------------------------------------



 



shall only be required to provide Landlord with evidence that Tenant has made
application therefor, and, upon receipt by Tenant of such permits, Tenant shall
promptly provide Landlord with copies thereof.
          (iv) Evidence of Tenant’s procurement of insurance required to be
obtained pursuant to the provisions of Paragraphs 4.B and 4.G.
     D. Landlord shall at all reasonable times have a right to inspect the
Tenant Improvements (provided Landlord does not materially interfere with the
work being performed by the Contractor or its subcontractors) and Tenant shall
immediately cease work upon written notice from Landlord if the Tenant
Improvements are not in compliance with the Construction Documents approved by
Landlord. If Landlord shall give notice of faulty construction or any other
deviation from the Construction Documents, Tenant shall cause the Contractor to
make corrections promptly. However, neither the privilege herein granted to
Landlord to make such inspections, nor the making of such inspections by
Landlord, shall operate as a waiver of any rights of Landlord to require good
and workmanlike construction and improvements constructed in accordance with the
Construction Documents.
     E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until five (5) business days after
Landlord has received notice from Tenant stating the date the construction of
the Tenant Improvements is to commence so that Landlord can post and record any
appropriate Notice of Non-responsibility.
     F. Tenant acknowledges and agrees that the agreements and covenants of
Tenant in Sections 8 of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements.
     G. Tenant shall maintain, and cause to be maintained, during the
construction of the Tenant Improvements, at its sole cost and expense, insurance
of the types and in the amounts specified in Exhibit B-1 and in Section 8 of the
Lease, together with builders’ risk insurance for the amount of the completed
value of the Tenant Improvements on an all-risk non-reporting form covering all
improvements under construction, including building materials, and other
insurance in amounts and against such risks as the Landlord shall reasonably
require in connection with the Tenant Improvements.
     H. No materials, equipment or fixtures shall be delivered to or installed
upon the Premises pursuant to any agreement by which another party has a
security interest or rights to remove or repossess such items, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.
     I. Landlord reserves the right to establish reasonable rules and
regulations for the use of the Building during the course of construction of the
Tenant Improvements, including, but not limited to, construction parking,
storage of materials, hours of work, use of elevators, and clean-up of
construction related debris.
     J. Upon completion of the Tenant Improvements, Tenant shall deliver to
Landlord the following, all of which shall be to Landlord’s reasonable
satisfaction:
          (i) Any certificates required for occupancy, including a permanent and
complete Certificate of Occupancy issued by the City of Sunnyvale.
          (ii) A Certificate of Completion signed by the Architect who prepared
the Construction Documents, reasonably approved by Landlord.
          (iii) A cost breakdown itemizing all expenses for the Tenant
Improvements, together with invoices and receipts for the same or other evidence
of payment.
          (iv) Final and unconditional mechanic’s lien waivers for all the
Tenant Improvements.
          (v) A Notice of Completion for execution by Landlord, which
certificate once executed by Landlord shall be recorded by Tenant in the
official records of the county of where
Exhibit F, Page 3

 



--------------------------------------------------------------------------------



 



the Premises are located, and Tenant shall then deliver to Landlord a true and
correct copy of the recorded Notice of Completion.
          (vi) A true and complete copy of all as-built plans and drawings for
the Tenant Improvements.
5. Tenant Improvement Allowance.
     A. Subject to Tenant’s compliance with the provisions of this Exhibit F,
Landlord shall provide to Tenant an allowance in the amount of $28.00 per
rentable square footage of the Premises for a total of One Million Nine Hundred
Twenty One Thousand Twenty Four and 00/100 dollars and ($1,921,024) (the “Tenant
Improvement Allowance”) to construct and install only the Tenant Improvements.
The Tenant Improvement Allowance shall be used to design, prepare, plan, obtain
the approval of, construct and install the Tenant Improvements and for no other
purpose; provided, Landlord agrees that Tenant may utilize up to an amount equal
to Sixty Eight Thousand Six Hundred Eight Dollars ($68,608.00) of the Tenant
Improvement Allowance for the costs of purchasing and installing cabling in the
Premises (and Tenant shall provide Landlord with written invoices from
independent vendors marked ‘paid’ in order to obtain reimbursement of such
costs). Except as otherwise expressly provided herein, Landlord shall have no
obligation to contribute the Tenant Improvement Allowance unless and until the
Construction Documents have been approved by Landlord and Tenant has complied
with all requirements set forth in Paragraph 4.C. of this Exhibit B. In addition
to the foregoing, Landlord shall have no obligation to disburse all or any
portion of the Tenant Improvement Allowance to Tenant unless Tenant makes a
progress payment request pursuant to the terms and conditions of Section 5.B.
below prior to that date which is six (6) months after the Commencement Date (as
such term is defined in the Basic Provisions of the Lease). The costs to be paid
out of the Tenant Improvement Allowance shall include all reasonable costs and
expenses associated with the design, preparation, approval, planning,
construction and installation of the Tenant Improvements (the “Tenant
Improvement Costs”), including all of the following:
          (i) All costs of the Preliminary Plans and Specifications, the Final
Plans and Specifications, and the Construction Documents, and engineering costs
associated with completion of the State of California energy utilization
calculations under Title 24 legislation:
          (ii) All costs of obtaining building permits and other necessary
authorizations from local governmental authorities;
          (iii) All costs of interior design and finish schedule plans and
specifications including as-built drawings, if applicable;
          (iv) All direct and indirect costs of procuring, constructing and
installing the Tenant Improvements in the Premises, including, but not limited
to, the construction fee for overhead and profit and the cost of all on-site
supervisory and administrative staff, office, equipment and temporary services
rendered by the Contractor in connection with the construction of the Tenant
Improvements; provided, however, that the construction fee for overhead and
profit, the cost of all on-site supervisory and administrative staff, office,
equipment and temporary services shall not exceed amounts which are reasonable
and customary for such items in the local construction industry;
          (v) All fees payable to the Architect and any engineer if they are
required to redesign any portion of the Tenant Improvements following Tenant’s
and Landlord’s approval of the Construction Documents;
          (vi) Utility connection fees;
          (vii) Inspection fees and filing fees payable to local governmental
authorities, if any; and
          (viii) All costs of all permanently affixed equipment and non-trade
fixtures provided for in the Construction Documents, including the cost of
installation.
The Tenant Improvement Allowance shall be the maximum contribution by Landlord
for the Tenant Improvement Costs, and the disbursement of the Tenant Improvement
Allowance is subject to the terms contained hereinbelow.
Exhibit F, Page 4

 



--------------------------------------------------------------------------------



 



     B. Subject to Section 5.A. above, Landlord will make payments to Tenant
from the Tenant Improvement Allowance to reimburse Tenant for Tenant Improvement
Costs paid or incurred by Tenant. All payments of the Tenant Improvement
Allowance shall be by progress payments not more frequently than once per month
and only after satisfaction of the following conditions precedent: (a) receipt
by Landlord of conditional mechanics’ lien releases for the work completed and
to be paid by said progress payment, conditioned only on the payment of the sums
set forth in the mechanics’ lien release, executed by the Contractor and all
subcontractors, labor suppliers and materialmen; (b) receipt by Landlord of
unconditional mechanics’ lien releases from the Contractor and all
subcontractors, labor suppliers and materialmen for all work other than that
being paid by the current progress payment previously completed by the
Contractor, subcontractors, labor suppliers and materialmen and for which Tenant
has received funds from the Tenant Improvement Allowance to pay for such work;
(c) receipt by Landlord of any and all documentation reasonably required by
Landlord detailing the work that has been completed and the materials and
supplies used as of the date of Tenant’s request for the progress payment,
including, without limitation, invoices, bills, or statements for the work
completed and the materials and supplies used; and (d) completion by Landlord or
Landlord’s agents of any inspections of the work completed and materials and
supplies used as deemed reasonably necessary by Landlord. Tenant Improvement
Allowance progress payments shall be paid to Tenant within fourteen (14) days
from the satisfaction of the conditions set forth in the immediately preceding
sentence. The preceding notwithstanding, all Tenant Improvement Costs paid or
incurred by Tenant prior to Landlord’s approval of the Construction Documents in
connection with the design and planning of the Tenant Improvements by Architect
shall be paid from the Tenant Improvement Allowance, without any retention,
within fourteen (14) days following Landlord’s receipt of invoices, bills or
statements from Architect evidencing such costs. Notwithstanding the foregoing
to the contrary, Landlord shall be entitled to withhold and retain five percent
(5%) of the Tenant Improvement Allowance or of any Tenant Improvement Allowance
progress payment until the lien-free expiration of the time for filing of any
mechanics’ liens claimed or which might be filed on account of any work ordered
by Tenant or the Contractor or any subcontractor in connection with the
construction and installation of the Tenant Improvements.
     C. Landlord shall not be obligated to pay any Tenant Improvement Allowance
progress payment or the Tenant Improvement Allowance retention if on the date
Tenant is entitled to receive the Tenant Improvement Allowance progress payment
or the Tenant Improvement Allowance retention a Default by Tenant of this Lease
exists. Such payments shall resume upon Tenant curing any such Default within
the time periods which may be provided for in the Lease.
     D. Should the total cost of constructing the Tenant Improvements be less
than the Tenant Improvement Allowance, the Tenant Improvement Allowance shall be
automatically reduced to the amount equal to said actual cost.
     E. The term “Excess Tenant Improvement Costs” as used herein shall mean and
refer to the aggregate of the amount by which the actual Tenant Improvement
Costs exceed the Tenant Improvement Allowance. A portion of the Excess Tenant
Improvement Costs up to a maximum amount equal to five dollars ($5.00) per
rentable square footage of the Premises for a total of Three Hundred Forty Three
Thousand Forty dollars ($343,040) shall be paid by Landlord in the same manner
as the Tenant Improvement Allowance and such Excess Tenant Improvement Costs
will then be amortized over the initial term of the Lease at the rate of ten
percent (10%) per annum and such amortized amount (including interest charges)
shall be paid by Tenant to Landlord with, and as part of, the Base Rent for the
Premises in accordance with the provisions and requirements of Section 4 of the
Lease (the “Amortized Excess TI Costs”). Within two (2) weeks after the Tenant
Improvements have been substantially completed and the actual Tenant Improvement
Costs are known, the parties shall execute and deliver a written amendment to
the Lease, in the form acceptable to the parties, wherein there shall be
specified, inter alia, the amount of the Base Rent payable by Tenant during the
initial term of the Lease after taking into account the amount of the Amortized
Excess TI Costs. Tenant shall promptly pay any and all Excess Tenant Improvement
Costs in excess of the principal amount of the Amortized Excess TI Costs.
6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the default of Tenant
hereunder, in addition to any other remedies available to Landlord under the
Lease, Tenant shall pay to Landlord as
Exhibit F, Page 5

 



--------------------------------------------------------------------------------



 



Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Paragraph 7.4 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building.
7. T8 Light Fixtures. If Tenant removes any existing T8 light fixtures from the
Premises, Tenant agrees that such light fixtures are the property of Landlord
and shall be returned to Landlord in good condition promptly upon their removal.
8. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar as
they are applicable, in whole or in part, to this Exhibit F, are hereby
incorporated herein by reference. In the event of any conflict between the terms
of the Lease and this Exhibit F, the terms of this Exhibit F shall prevail. Any
amounts payable by Tenant to Landlord hereunder shall be deemed to be Additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all rights and remedies available to it as provided for in the Lease.
Exhibit F, Page 6

 



--------------------------------------------------------------------------------



 



Exhibit F-1
Construction Insurance Requirements
Before commencing work, the contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.
A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.
B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad
Form Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

     
Bodily Injury, Property Damage, and
   
Personal Injury Liability
  $2,000,000/each occurrence
 
  $3,000,000/aggregate

 

*   Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

     Coverage should include protection for Explosion, Collapse and Underground
Damage.
C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

     
Bodily Injury and Property
  $1,000,000/each occurrence
Damage Liability
  $2,000,000/aggregate

     This insurance will apply to all owned, non-owned or hired automobiles to
be used by the Contractor in the completion of the work.
D. Umbrella Liability Insurance in a minimum amount of three million dollars
($3,000,000), providing excess coverage on a following-form basis over the
Employer’s Liability limit in Paragraph A and the liability coverages outlined
in Paragraphs B and C.
E. Equipment and Installation coverages in the broadest form available covering
Contractor’s tools and equipment and material not accepted by Tenant. Tenant
will provide Builders Risk Insurance on all accepted and installed materials.
All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Landlord, and its partners and lenders as additional insureds as
their interests may appear. All insurance policies shall (1) be issued by a
company or companies licensed to be business in the state of California,
(2) provide that no cancellation, non-renewal or material modification shall be
effective without thirty (30) days prior written notice provided to Landlord,
(3) provide no deductible greater than $15,000 per occurrence, (4) contain a
waiver to subrogation clause in favor of Landlord, and its partners and lenders,
and (5) comply with the requirements of Section 8 of the Lease to the extent
such requirements are applicable.
Exhibit F-1, Page 1

 



--------------------------------------------------------------------------------



 



Addendum 1
Early Possession
This Early Possession Addendum is a part of the Lease dated February ___, 2008,
by and between Headlands Realty Corporation, a Maryland Corporation (“Landlord”)
and Omneon Video Networks, Inc., a Delaware corporation (“Tenant”) for the
premises commonly known as 1237-1239 East Arques Avenue, Sunnyvale, California.
Early Possession. Tenant may possess the Premises on the Early Possession Date
(as defined in Section 1 of this Lease), even though the Early Possession Date
is prior to the Commencement Date of the Lease (“Early Possession”), so long as
Landlord and Tenant have fully executed and delivered this Lease, Tenant has
paid the Security Deposit and all advance Rent due under the Lease and Tenant
has delivered to Landlord all required insurance certificates. The obligation to
pay Base Rent shall be abated for the Early Possession Period and the obligation
to pay Tenant’s Share of Operating Expenses shall be abated to the extent set
forth in the next succeeding sentence. Notwithstanding anything to the contrary
herein, Tenant shall not be obligated to pay Tenant’s Share of Operating
Expenses until the earlier of (i) the Commencement Date and (ii) the date Tenant
first conducts its business upon the Premises. All other terms of this Lease,
other than those related to the payment of Base Rent and Tenant’s Share of
Operating Expenses, including, but not limited to, the obligation to carry the
insurance required by Paragraph 8 of the Lease, shall be in effect during the
Early Possession Period. Such Early Possession shall not change the Expiration
Date of the Original Term.
Addendum 1, Page 1

 



--------------------------------------------------------------------------------



 



Addendum 2
Option to Extend
This Addendum (the “Addendum”) is incorporated as a part of that certain Lease
Agreement dated February ___, 2008 (the “Lease”), by and between Headlands
Realty Corporation, a Maryland Corporation (“Landlord”), and Omneon Video
Networks, Inc., a Delaware corporation (“Tenant”), for the leasing of those
certain premises commonly known as 1237-1239 East Arques Avenue, Sunnyvale,
California, as more particularly described in Exhibit A to the Lease (the
“Premises”). Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease.
1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for five (5) years (the
“Extended Term”).
2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than twelve (12) months nor less than nine (9) months prior to the
end of the initial term of the Lease, all rights under this Option shall
automatically terminate and shall be of no further force or effect. Upon the
proper exercise of this Option, subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, the initial term of the Lease shall
be extended for the Extended Term.
3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to ninety five percent
(95%) of the then Fair Market Rental Rate, as hereinafter defined. As used
herein, the “Fair Market Rental Rate” payable by Tenant for the Extended Term
shall mean the Base Rent for the highest and best use permitted by Applicable
Requirements for comparable space at which non-equity tenants, as of the
commencement of the lease term for the Extended Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable first-class buildings in the vicinity of
the Building, taking into consideration the condition and value of existing
tenant improvements in the Premises. The Fair Market Rental Rate shall include
the periodic rental increases that would be included for space leased for the
period of the Extended Term. Within thirty (30) days following Landlord’s
receipt of the Option Notice, Landlord shall inform Tenant in writing of
Landlord’s determination of the Fair Market Rental Rate for the Premises for the
Extended Term (“Landlord’s Determination Notice”). Within ten (10) business days
following Tenant’s receipt of Landlord’s Determination Notice, Tenant shall
elect one of the following: (i) Tenant shall deliver to Landlord a written
notice rescinding Tenant’s Option Notice and, thereafter, Tenant shall have no
further right or ability to extend the Term of the Lease, and this Addendum
shall be of no further force or effect, (ii) Tenant shall inform Landlord in
writing of the appointment by Tenant of a broker meeting the qualifications
described below (“Appointment Notice”) or (iii) Tenant shall accept in writing
Landlord’s determination of the Fair Market Rental Rate and the initial monthly
Base Rent for the Extended Term. Tenant’s failure to deliver written notice of
(i), (ii) or (iii) above shall conclusively be deemed Tenant’s election to
rescind Tenant’s Option Notice.
In the event Tenant timely delivers the Appointment Notice, then within ten
(10) business days of receipt by Landlord of the Appointment Notice, Landlord
shall appoint a competent and impartial commercial real estate broker
(hereinafter “broker”) with at least five (5) years’ full-time commercial real
estate brokerage experience in the geographical area of the Premises to set the
Fair Market Rental Rate for the Extended Term. If either Landlord or Tenant does
not appoint a broker within ten (10) business days after the other party has
given notice of the name of its broker, the single broker appointed shall be the
sole broker and shall set the Fair Market Rental Rate for the Extended Term. The
two (2) brokers appointed by Landlord and Tenant shall meet promptly and attempt
to set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be utilized to set the initial monthly Base Rent
for the Extended Term and shall be binding upon Landlord and Tenant. If the two
(2) brokers are unable to agree within ten (10) business days
Addendum 2, Page 1

 



--------------------------------------------------------------------------------



 



after the Landlord appoints its broker, they shall attempt to select a third
broker, meeting the qualifications stated in this paragraph within ten
(10) business days after the last day the two (2) brokers are given to set the
Fair Market Rental Rate. If the two (2) brokers are unable to agree on the third
broker, either Landlord or Tenant by giving ten (10) business days’ written
notice to the other party, can apply to the Presiding Judge of the Superior
Court of the county in which the Premises is located for the selection of a
third broker who meets the qualifications stated in this paragraph. Landlord and
Tenant each shall bear the costs of their respective brokers and each shall bear
one-half (1/2) of the cost of appointing the third broker and of paying the
third broker’s fee. The third broker, however selected, shall be a person who
has not previously acted in any capacity for either Landlord or Tenant. Within
fifteen (15) business days after the selection of the third broker, the third
broker shall select one of the two Fair Market Rental Rates submitted by the
first two brokers to set the Fair Market Rental Rate for the Extended Term. The
determination of the Fair Market Rental Rate by the third broker shall be
binding upon Landlord and Tenant.
In no event shall the monthly Base Rent for any period of the Extended Term be
less than the highest monthly Base Rent charged during the initial term of the
Lease. Upon determination of the initial monthly Base Rent for the Extended Term
in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute, at Landlord’s sole option, either the standard lease
agreement then in use by Landlord, or an amendment to this Lease. Such new lease
agreement or amendment, as the case may be, shall set forth among other things,
the initial monthly Base Rent for the Extended Term and the actual commencement
date and expiration date of the Extended Term. Tenant shall have no other right
to extend the term of the Lease under this Addendum unless Landlord and Tenant
otherwise agree in writing.
4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission (“Tenant’s Broker”) in connection with the Option.
Tenant hereby further agrees that Landlord shall in no event or circumstance be
responsible for the payment of any such commissions and fees to Tenant’s Broker,
and Tenant shall indemnify, defend and hold Landlord free and harmless against
any liability, claim, judgment, or damages with respect thereto, including
attorneys’ fees and costs.
5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and its Affiliate and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease. At Landlord’s option, all
rights of Tenant and its Affiliate under this Option shall terminate and be of
no force or effect if any of the following individual events occur or any
combination thereof occur with respect to Tenant or its Affiliate: (1) such
party has been in default at any time during the initial term of the Lease, or
is in default of any provision of the Lease on the date Landlord receives the
Option Notice; and/or (2) such party has assigned its rights and obligations
under all or part of the Lease or such party has subleased all or part of the
Premises; and/or (3) such party’s financial condition is unacceptable to
Landlord at the time the Option Notice is delivered to Landlord; and/or (4) such
party has failed to exercise properly this Option in a timely manner in strict
accordance with the provisions of this Addendum; and/or (5) such party no longer
has possession of all or any part of the Premises under the Lease, or if the
Lease has been terminated earlier, pursuant to the terms and provisions of the
Lease.
6. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.
Addendum 2, Page 2

 